Exhibit 10.2

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

CDRT ACQUISITION CORPORATION,

 

EMERGENCY MEDICAL SERVICES CORPORATION,

 

and certain of its Subsidiaries,

 

in favor of

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

Dated as of May 25, 2011

 

--------------------------------------------------------------------------------


 

SECTION 1 Defined Terms

2

 

 

1.1

Definitions

2

1.2

Other Definitional Provisions

13

 

 

 

SECTION 2 Guarantee

13

 

 

 

2.1

Guarantee

13

2.2

Right of Contribution

14

2.3

No Subrogation

14

2.4

Amendments, etc. with Respect to the Obligations

15

2.5

Guarantee Absolute and Unconditional

16

2.6

Reinstatement

17

2.7

Payments

17

 

 

 

SECTION 3 Grant of Security Interest

18

 

 

 

3.1

Grant

18

3.2

Pledged Collateral

19

3.3

Certain Limited Exceptions

19

3.4

Intercreditor Relations

22

 

 

 

SECTION 4 Representations and Warranties

23

 

 

 

4.1

Representations and Warranties of Each Guarantor

23

4.2

Representations and Warranties of Each Grantor

23

4.3

Representations and Warranties of Each Pledgor

27

 

 

 

SECTION 5 Covenants

28

 

 

 

5.1

Covenants of Each Guarantor

28

5.2

Covenants of Each Grantor

29

5.3

Covenants of Each Pledgor

33

 

 

 

SECTION 6 Remedial Provisions

36

 

 

 

6.1

Certain Matters Relating to Accounts

36

6.2

Communications with Obligors; Grantors Remain Liable

37

6.3

Pledged Stock

38

6.4

Proceeds to Be Turned Over to the Collateral Agent

39

6.5

Application of Proceeds

39

6.6

Code and Other Remedies

40

6.7

Registration Rights

41

6.8

Waiver; Deficiency

42

6.9

Enforcement Limitation

42

 

i

--------------------------------------------------------------------------------


 

SECTION 7 The Collateral Agent

42

 

 

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

42

7.2

Duty of Collateral Agent

44

7.3

Financing Statements

44

7.4

Authority of Collateral Agent

45

7.5

Right of Inspection

45

 

 

 

SECTION 8 Non-Lender Secured Parties

46

 

 

 

8.1

Rights to Collateral

46

8.2

Appointment of Agent

47

8.3

Waiver of Claims

47

8.4

Designation of Non-Lender Secured Parties

48

 

 

 

SECTION 9 Miscellaneous

48

 

 

 

9.1

Amendments in Writing

48

9.2

Notices

48

9.3

No Waiver by Course of Conduct; Cumulative Remedies

49

9.4

Enforcement Expenses; Indemnification

49

9.5

Successors and Assigns

49

9.6

Set-Off

50

9.7

Counterparts

50

9.8

Severability

50

9.9

Section Headings

51

9.10

Integration

51

9.11

GOVERNING LAW

51

9.12

Submission to Jurisdiction; Waivers

51

9.13

Acknowledgments

52

9.14

WAIVER OF JURY TRIAL

52

9.15

Additional Granting Parties

52

9.16

Releases

53

9.17

Judgment

54

 

SCHEDULES

 

Schedule 1

—

Notice Addresses of Granting Parties

Schedule 2

—

Pledged Securities

Schedule 3

—

Perfection Matters

Schedule 4

—

Jurisdiction of Organization

Schedule 5

—

Intellectual Property

Schedule 6

—

Commercial Tort Claims

Schedule 7

—

Letter-of-Credit Rights

 

ii

--------------------------------------------------------------------------------


 

ANNEXES

 

Annex 1

—

Acknowledgement and Consent of Issuers who are not Granting Parties

Annex 2

—

Assumption Agreement

Annex 3

—

Supplemental Agreement

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 25, 2011, made by CDRT
ACQUISITION CORPORATION, a Delaware corporation (“Holdings”), EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Borrower”) and certain
Subsidiaries of the Borrower that are signatories hereto, in favor of DEUTSCHE
BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, and together
with its successors and assigns in such capacity, the “Collateral Agent”) and
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (collectively, the “Lenders”; individually, a “Lender”)
from time to time parties to the Credit Agreement described below.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRT Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation that is to be merged with and
into the Borrower, the Borrower, the Collateral Agent, the Administrative Agent,
and the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holdings, the Borrower, the Borrower’s Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of the Borrower that becomes a
party hereto from time to time after the date hereof (all of the foregoing
collectively, the “Granting Parties”);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Senior ABL Facility Agreement”), among
Merger Sub, the Borrower, certain Subsidiaries of the Borrower from time to time
party thereto as Subsidiary Borrowers (as defined therein),

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG New York Branch, as collateral agent and as administrative
agent (in such capacities, the “ABL Agent”), and the other parties party
thereto, the Lenders party thereto have severally agreed to make extensions of
credit (the “ABL Loans”) to the Borrower and the Subsidiary Borrowers party
thereto upon the terms and subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “ABL Collateral Agreement”), among
Holdings, the Borrower, certain Subsidiaries of the Borrower and the ABL Agent,
the Borrower and such Subsidiaries have granted a first priority (as defined in
the Senior ABL Facility Agreement) Lien to the ABL Agent for the benefit of the
ABL Secured Parties (as defined herein) on the ABL Priority Collateral (as
defined herein) and a second priority Lien for the benefit of the ABL Secured
Parties on the Term Loan Priority Collateral (as defined herein) (subject in
each case to Permitted Liens);

 

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by Holdings, the Borrower and the Granting
Parties, dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time (subject to Subsection
9.1), the “ABL/Term Loan Intercreditor Agreement”); and

 

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit L, and acknowledged by the
Borrower and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “Junior Lien Intercreditor Agreement”), and one or more
Other Intercreditor Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Granting Party hereby agrees with the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties (as defined below),
as follows:

 

SECTION 1

 

Defined Terms

 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms that are defined in the Code (as
in effect on the date hereof) are used herein as so defined:  Cash Proceeds,
Chattel Paper, Commercial Tort Claims, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Letter-of-Credit
Rights, Money, Promissory Notes, Records, Securities, Securities Accounts,
Security Entitlements, Software, Supporting Obligations and Tangible Chattel
Paper.

 

(b)                   The following terms shall have the following meanings:

 

2

--------------------------------------------------------------------------------


 

“ABL Agent”:  as defined in the recitals hereto.

 

“ABL Collateral Agreement”:  as defined in the recitals hereto.

 

“ABL Loans”:  as defined in the recitals hereto.

 

“ABL Obligations”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“ABL Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“ABL Secured Parties”:  the “Secured Parties” as defined in the ABL Collateral
Agreement.

 

“ABL/Term Loan Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional ABL Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional ABL Credit Facility”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Agent”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Additional Collateral Documents”:  as such term is defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

3

--------------------------------------------------------------------------------


 

“Additional Term Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Secured Parties”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
under the Senior ABL Facility, the Senior Notes or any Assumed Indebtedness) on
such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Subsection 9.8.

 

“Bank Products Affiliate” shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Borrower in accordance
with Subsection 8.4 (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Affiliate with respect to
more than one Credit Facility).

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).

 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment

 

4

--------------------------------------------------------------------------------


 

for the benefit of its creditors; or (ii) there being commenced against Holdings
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

 

“Blocked Account”: as defined in the Senior ABL Facility Agreement.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Obligations”:  the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees accruing after the maturity
of the Loans and Reimbursement Obligations and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding) the Loans, the Reimbursement Obligations,
and all other obligations and liabilities of the Borrower to the Secured
Parties, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, the Loans, the Letters of Credit, the
other Loan Documents, any Hedging Agreement or Bank Products Agreement entered
into with any Bank Products Affiliate or Hedging Affiliate, any Guarantee
Obligation of Holdings or any of its Subsidiaries as to which any Secured Party
is a beneficiary, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or a termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
the Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document).

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3; provided that, for purposes of
Subsection 6.5, Section 8 and Subsection 9.16(b), “Collateral” shall have the
meaning assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Lender or an
affiliate thereof as selected by the relevant Grantor and consented to in
writing by the Collateral Agent (such consent not to be unreasonably withheld or
delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

5

--------------------------------------------------------------------------------


 

“Collateral Representative”: (i) the Term Collateral Representative and the ABL
Collateral Representative (each as defined in the ABL/Term Loan Intercreditor
Agreement), (ii) if the Junior Lien Intercreditor Agreement is executed, the
Senior Priority Representative (as defined therein) and (iii) if any Other
Intercreditor Agreement is executed, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $3,000,000.

 

“Commitments”:  as to any Lender, the commitment, if any, of such Lender to make
extensions of credit to the Borrower.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, and all rights of such Grantor thereunder, including
without limitation (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Core Concentration Account”: as defined in the Senior ABL Facility Agreement.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

6

--------------------------------------------------------------------------------


 

“Credit Facility”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“DDAs”:  as defined in the Senior ABL Facility Agreement.

 

“Discharge of ABL Obligations”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Discharge of Additional ABL Obligations”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Excluded Assets”:  as defined in Subsection 3.3.

 

“Excluded Vehicles”: at any time, Vehicles with a model year older than 10 years
at the time of determination, including all tires and appurtenances thereto.

 

“first priority”: as defined in the Credit Agreement.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Government Accounts Receivable”: as defined in the ABL Collateral Agreement.

 

“Government Receivables Deposit Accounts”: as defined in the ABL Collateral
Agreement.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  Holdings, the Borrower, the Borrower’s Domestic Subsidiaries that
are party hereto and any other Domestic Subsidiary of the Borrower that becomes
a party hereto from time to time after the date hereof.

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedging Agreement or Bank Products
Agreement entered into with any Bank Products Affiliate or Hedging Affiliate,
any Guarantee Obligation of Holdings or any of its Subsidiaries as to which any
Secured Party is a beneficiary, or any other document made, delivered or given
in connection therewith of such Guarantor, in each case whether on account of
guarantee obligations, reimbursement obligations,

 

7

--------------------------------------------------------------------------------


 

fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent, to the Other
Representatives or to the Lenders that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document and interest
and fees accruing after (or that would accrue but for) the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Guarantor, whether or not a claim for
post-filing or post-petition interest or fees is allowed in such proceeding).

 

“Guarantors”:  the collective reference to each Granting Party, other than the
Borrower.

 

“Hedging Affiliate”: any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was an Agent, a Lender or an Affiliate of a
Lender on the date hereof, or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Borrower in accordance with Subsection 8.4
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility).

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement (each as defined in the ABL/Term Loan Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity, equity values or
creditworthiness (including, without limitation, any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holdings”:  as defined in the preamble hereto.

 

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to Holdings, the Borrower or any of its Restricted Subsidiaries.

 

“Intercreditor Agreements”:  (a) the ABL/Term Loan Intercreditor Agreement, (b)
the Junior Lien Intercreditor Agreement (upon and during the effectiveness
thereof) and (c) any Other Intercreditor Agreement that may be entered into in
the future by the Collateral Agent and one or more Additional Agents and
acknowledged by the Borrower and the other Granting Parties (each as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Subsection 9.1) (upon and during the effectiveness thereof).

 

8

--------------------------------------------------------------------------------


 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code as in effect in the State of New York on the date hereof (other
than Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and (other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.7 of
the Credit Agreement).

 

“Issuing Lender”:  any lender that may become an “issuing lender” pursuant to
the Credit Agreement in its capacity as issuer of Letters of Credit issued by
such Lender.

 

“Junior Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Lender”:  as defined in the preamble hereto.

 

“Letters of Credit” or “L/Cs”:  letters of credit issued by any Issuing Lender
to, or for the account of the Borrower.

 

“Loan Party Concentration Account”: as defined in the Senior ABL Facility
Agreement.

 

“Loan Party DDAs”: as defined in the Senior ABL Facility Agreement.

 

“Management Loans”:  Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Capital Stock of any
Parent Entity or Holdings, which Indebtedness is entitled to the benefit of any
Management Guarantee of the Borrower or any of its Restricted Subsidiaries.

 

“Merger Sub”: as defined in the recitals hereto.

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates and Hedging Affiliates and any person, who at the time of entering
into any Management Loan secured hereby, was a Lender or an affiliate of any
Lender, and their respective successors, assigns and transferees.

 

“Obligations”:  (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each other Guarantor, its Guarantor Obligations.

 

9

--------------------------------------------------------------------------------


 

“Patent Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including, without limitation, the
material license agreements listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Subsection 7.9
of the Credit Agreement, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Issuer that may be issued or granted to, or held by, such Pledgor while this
Agreement is in effect; provided that in no event shall there be pledged, nor
shall any Pledgor be required to pledge, directly or indirectly, (i) more than
65% of any series of the outstanding Capital Stock (including for these purposes
any investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity, (iv) Capital Stock of any Captive
Insurance Subsidiary, (v) EMS Executive Investco LLC, and (vi) without
duplication, any Excluded Assets.

 

“Pledgor”:  Holdings (with respect to the Pledged Stock of the Borrower and all
other Pledged Collateral of Holdings), the Borrower (with respect to Pledged
Stock of the entities listed on Schedule 2 held by the Borrower and all other
Pledged Collateral of the

 

10

--------------------------------------------------------------------------------


 

Borrower) and each other Granting Party (with respect to Pledged Securities held
by such Granting Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code as in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Reimbursement Obligations”:  the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to the Credit Agreement for amounts drawn
under the applicable Letters of Credit.

 

“Restricted Government Accounts”: as defined in the Senior ABL Facility
Agreement.

 

“Restrictive Agreements”:  as defined in Subsection 3.3(a).

 

“Secured Parties”:  the collective reference to (i) the Administrative Agent,
the Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Senior ABL Facility Agreement”: as defined in the recitals hereto and as
further defined in the Credit Agreement.

 

“Specified Asset”:  as defined in Subsection 4.2.2.

 

“Term Loan Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Borrower or such Grantor,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or

 

11

--------------------------------------------------------------------------------


 

payable with respect thereto, including, without limitation, payments under all
licenses, non-disclosure agreements and memoranda of understanding entered into
in connection therewith, and damages and payments for past or future
misappropriations thereof, and (ii) the right to sue or otherwise recover for
past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
in the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state and all tires and other appurtenances
to any of the foregoing.

 

“Vehicles Collateral Agency Agreement”: a Collateral Agency Agreement, among the
Collateral Agent, the Borrower, the other Grantors party thereto from time to
time and the applicable designated agent for the Collateral Agent with respect
to the Vehicles, in form and substance satisfactory to the Borrower and the
Collateral Agent.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section,

 

12

--------------------------------------------------------------------------------


 

Schedule and Annex references are to this Agreement unless otherwise specified. 
The words “include”, “includes”, and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

(b)                   The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

 

(c)                   Where the context requires, terms relating to the
Collateral, Pledged Collateral or Security Collateral, or any part thereof, when
used in relation to a Granting Party shall refer to such Granting Party’s
Collateral, Pledged Collateral or Security Collateral or the relevant part
thereof.

 

(d)                   All references in this Agreement to any of the property
described in the definition of the term “Collateral” or “Pledged Collateral”, or
to any Proceeds thereof, shall be deemed to be references thereto only to the
extent the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2

 

Guarantee

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties, the prompt and complete
payment and performance by the Borrower when due and payable (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations owed
to the Secured Parties.

 

(b)                   Anything herein or in any other Loan Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable law, including applicable federal
and state laws relating to the insolvency of debtors; provided that, to the
maximum extent permitted under applicable law, it is the intent of the parties
hereto that the rights of contribution of each Guarantor provided in
Subsection 2.2 be included as an asset of the respective Guarantor in
determining the maximum liability of such Guarantor hereunder.

 

(c)                   Each Guarantor agrees that the Borrower Obligations
guaranteed by it hereunder may at any time and from time to time exceed the
amount of the liability of such Guarantor hereunder without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
the Administrative Agent or any other Secured Party hereunder.

 

(d)                   The guarantee contained in this Section 2 shall remain in
full force and effect until the earlier to occur of (i) the first date on which
all the Loans, any Reimbursement Obligations, all other Borrower Obligations
then due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent) and the
Commitments shall be terminated,

 

13

--------------------------------------------------------------------------------


 

notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations, (ii) as to any
Guarantor, the sale or other disposition of all of the Capital Stock of such
Guarantor (to a Person other than Holdings, the Borrower or a Restricted
Subsidiary of either) that is permitted under the Credit Agreement or (iii) the
designation of such Guarantor as an Unrestricted Subsidiary.

 

(e)                   No payment made by the Borrower, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations guaranteed
by it hereunder up to the maximum liability of such Guarantor hereunder until
the earlier to occur of (i) the first date on which all the Loans any
Reimbursement Obligations, and all other Borrower Obligations then due and
owing, are paid in full in cash, no Letter of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent)
and the Commitments are terminated, (ii) the sale or other disposition of all of
the Capital Stock of such Guarantor (to a Person other than Holdings, the
Borrower or a Subsidiary of either) that is permitted under the Credit Agreement
or (iii) the designation of such Guarantor as an Unrestricted Subsidiary.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3.  The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (or shall not have
been cash collateralized or otherwise provided for in a manner reasonably

 

14

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent) and the Commitments are terminated. 
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been paid
in full in cash or any Letter of Credit shall remain outstanding (and shall not
have been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) or any of the Commitments shall remain
in effect, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be held as collateral security for all of the Borrower Obligations
(whether matured or unmatured) guaranteed by such Guarantor and/or then or at
any time thereafter may be applied against any Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

 

2.4           Amendments, etc. with Respect to the Obligations.  To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the Collateral Agent, the Administrative Agent
and each other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Collateral Agent, the Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been

 

15

--------------------------------------------------------------------------------


 

had or consummated in reliance upon the guarantee contained in this Section 2. 
Each Guarantor waives, to the maximum extent permitted by applicable law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to any of the Borrower Obligations.  Each Guarantor understands and agrees, to
the extent permitted by law, that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and not of collection.  Each Guarantor hereby waives, to the maximum
extent permitted by applicable law, any and all defenses (other than any claim
alleging breach of a contractual provision of any of the Loan Documents) that it
may have arising out of or in connection with any and all of the following:  (a)
the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent, the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Borrower against the Collateral Agent, the Administrative Agent
or any other Secured Party, (c) any change in the time, place, manner or place
of payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of the Borrower, (f) any application of
Security Collateral to any of the Obligations, (g) any law, regulation or order
of any jurisdiction, or any other event, affecting any term of any Obligation or
the rights of the Collateral Agent, the Administrative Agent or any other
Secured Party with respect thereto, including, without limitation:  (i) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of any currency (other than Dollars)
for Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives the Borrower of
any assets or its use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of the Borrower or such Guarantor) or any
existence of or reliance on any representation by the Secured Parties that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such

 

16

--------------------------------------------------------------------------------


 

Guarantor hereunder or any right of offset with respect thereto, and any failure
by the Collateral Agent, the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent, the Administrative Agent
or any other Secured Party against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6           Reinstatement.  The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in Subsection 11.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
Subsection 11.2 of the Credit Agreement.

 

SECTION 3

 

Grant of Security Interest

 

3.1           Grant.  Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all of the Collateral
of such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in Subsection
3.3.  The term “Collateral”, as to any Grantor, means the following property
(wherever located) now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, except as provided in Subsection 3.3:

 

(a)           all Accounts;

 

(b)           all Money (including all cash);

 

(c)           all Cash Equivalents;

 

17

--------------------------------------------------------------------------------


 

(d)           all Chattel Paper;

 

(e)           all Contracts;

 

(f)            all Deposit Accounts;

 

(g)           all Documents;

 

(h)           all Equipment;

 

(i)            all General Intangibles (including all Software);

 

(j)            all Instruments;

 

(k)           all Intellectual Property;

 

(l)            all Inventory;

 

(m)          all Investment Property;

 

(n)           all Letter-of-Credit Rights;

 

(o)           all Fixtures;

 

(p)           all Vehicles;

 

(q)           all Supporting Obligations;

 

(r)            all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 6 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Subsection 5.2.12);

 

(s)           all books and records relating to the foregoing (including without
limitation all books, customer lists, and records, whether tangible or
electronic, which contain any information or data relating to any of the
foregoing);

 

(t)            the Collateral Proceeds Account; and

 

(u)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided that Collateral shall not include any Pledged Collateral (which is
covered by Subsection 3.2), or any property or assets described in the proviso
to the definition of Pledged Stock.

 

3.2           Pledged Collateral.  Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such

 

18

--------------------------------------------------------------------------------


 

Pledgor, and any Proceeds thereof, as collateral security for the prompt and
complete performance when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations of such Pledgor, except as provided in
Subsection 3.3.

 

3.3           Certain Limited Exceptions.  No security interest is or will be
granted pursuant to this Agreement or any other Security Document in any right,
title or interest of any Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)           any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
a Subsidiary of Holdings or the Borrower or an Affiliate of any of the
foregoing, (collectively, “Restrictive Agreements”) that would otherwise be
included in the Security Collateral (and such Restrictive Agreements shall not
be deemed to constitute a part of the Security Collateral) for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code or other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

 

(b)           any Equipment or other property that would otherwise be included
in the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) (A) is subject to a Lien described in Subsection 8.14(d) or
(e) (with respect to a Lien described in Subsection 8.14(d)) of the Senior ABL
Facility Agreement (or any corresponding section of any Additional ABL Credit
Facility) or (B) is subject to a Lien described in clause (h) with respect to
Purchase Money Obligations and Capitalized Lease Obligations or (o) (with
respect to such Liens described in clause (h)) of the definition of “Permitted
Liens” in the Credit Agreement or (y) (A) is subject to any Lien in described in
Subsection 8.14(q) of the Senior ABL Facility Agreement (or any corresponding
section of any Additional ABL Credit Facility) or (B) is subject to any Lien in
respect of Hedging Obligations (as defined in the Credit Agreement) permitted by
Subsection 8.6 of the Credit Agreement as a “Permitted Lien” pursuant to clause
(h) of the definition thereof in the Credit Agreement (but in each case only for
so long as such Liens are in place), and such Equipment or other property
consists solely of (i) cash, Cash Equivalents or Temporary Cash Investments,
together with proceeds, dividends and distributions in respect thereof, (ii) any
assets relating to such assets, proceeds, dividends or distributions or to any
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Interest Rate Agreements, Currency
Agreements or Commodities Agreements or (2) any other agreements, instruments or
documents related to any Hedging Obligations or to any of the assets referred to
in any of subclauses (i) through (iii) of this subclause (B);

 

(c)           any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property

 

19

--------------------------------------------------------------------------------


 

has been sold or otherwise transferred in connection with a Sale and Leaseback
Transaction permitted under Subsection 8.5 of the Senior ABL Facility Agreement
(or any corresponding section of any Additional ABL Credit Facility) or clause
(x) of the definition of “Asset Disposition” in the Credit Agreement, or (B) is
subject to any Liens permitted under Subsection 8.14 of the Senior ABL Facility
(or any corresponding section of any Additional ABL Credit Facility) or
Subsection 8.6 of the Credit Agreement which relates to property subject to any
such Sale and Leaseback Transaction or general intangibles related thereto (but
only for so long as such Liens are in place), provided that notwithstanding the
foregoing, a security interest of the Collateral Agent shall attach to any
money, securities or other consideration received by any Grantor as
consideration for the sale or other disposition of such property as and to the
extent such consideration would otherwise constitute Security Collateral;

 

(d)           Capital Stock (including for these purposes any investment deemed
to be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)           Capital Stock that constitutes de minimis shares of a Foreign
Subsidiary held by any Granting Party as a nominee or in a similar capacity;

 

(f)            any Money, cash, checks, other negotiable instruments, funds and
other evidence of payment held in any Deposit Account of the Borrower or any of
its Subsidiaries in the nature of a security deposit with respect to obligations
for the benefit of the Borrower or any of its Subsidiaries, which must be held
for or returned to the applicable counterparty under applicable law or pursuant
to Contractual Obligations;

 

(g)           the Merger Agreement and any rights therein or arising thereunder
(except any proceeds of the Merger Agreement);

 

(h)           any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(i)            any fee interest in owned real property (including Fixtures
related thereto) if the fair market value of such fee interest is less than
$5,000,000 individually;

 

(j)            (x) any assets subject to certificate of title (other than
Vehicles) and (y) any Vehicles owned by a Grantor that are subject to an
agreement with a Governmental Authority that validly prohibits the creation of a
security interest or lien thereon or which would be breached or give any party
the right to terminate it as a result of creation of a security interest or
lien, including, without limitation, any restrictions related to any Municipal
Contract Liens;

 

(k)           Letter-of-Credit Rights and Commercial Tort Claims individually
with a value of less than $3,000,000;

 

(l)            assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to Holdings
or any of its Subsidiaries

 

20

--------------------------------------------------------------------------------


 

as reasonably determined in writing by the Borrower, the Administrative Agent
and, to the extent such assets would otherwise constitute Term Priority
Collateral, the Collateral Agent, that are excessive in view of the benefits
that would be obtained by the Secured Parties;

 

(m)          those assets over which the granting of security interests in such
assets would be prohibited by contract permitted under the Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (including permitted liens, leases and licenses)
(in each case, after giving effect to the applicable anti-assignment provisions
of the Code, other than proceeds and receivables thereof to the extent that
their assignment is expressly deemed effective under the Code notwithstanding
such prohibitions), or to the extent that such security interests would result
in material adverse tax consequences as reasonably determined in writing by the
Borrower and consented to by the Collateral Agent (such consent not to be
unreasonably withheld or delayed) (it being understood that the Lenders shall
not require the Borrower or any of its subsidiaries to enter into any security
agreements or pledge agreements governed by foreign law);

 

(n)           any assets specifically requiring perfection through control
agreements (including cash, deposit accounts or other bank or securities
accounts) other than Loan Party DDAs, Loan Party Concentration Accounts, the
Core Concentration Account and Blocked Accounts (in each case only to the extent
required pursuant to Subsection 4.16 of the Senior ABL Facility Agreement (or
any corresponding section of any Additional ABL Credit Facility), provided that
no Loan Party shall be required to enter into a control agreement covering any
Government Receivables Deposit Accounts);

 

(o)           Foreign Intellectual Property;

 

(p)           any aircraft, airframes, aircraft engines or helicopters, or any
Equipment or other assets constituting a part thereof;

 

(q)           any Excluded Vehicles;

 

(r)            any property that would not otherwise be ABL Priority Collateral
and is an Excluded Asset (as such term is defined in the Term Loan Collateral
Agreement); and

 

(s)           any Capital Stock and other securities of a Subsidiary to the
extent that the pledge of or grant of any other Lien on such Capital Stock and
other securities for the benefit of the holders of Additional Term Obligations
incurred in the form of notes (or the holders of any notes that restructure,
refund, replace or refinance the Term Loans or such Additional Term Obligations)
results in the Company being required to file separate financial statements of
such Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement.

 

21

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Merger Agreement, such payment or other amount shall constitute
Collateral when and if actually received by such Grantor, to the extent set
forth in Subsection 3.1.

 

For purposes of this Subsection 3.3, the terms “Commodities Agreements”,
“Currency Agreements”, “Hedging Obligations”, and “Interest Rate Agreements”
shall have the meanings given to such terms in the ABL/Term Loan Intercreditor
Agreement.

 

3.4           Intercreditor Relations.  Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Subsections 3.1 and 3.2 shall (a) with respect to all Security Collateral
other than Security Collateral constituting Term Loan Priority Collateral,
(x) prior to the Discharge of ABL Obligations, be subject and subordinate to the
Liens granted to the ABL Agent for the benefit of the ABL Secured Parties to
secure the ABL Obligations pursuant to the ABL Collateral Agreement and
(y) prior to the Discharge of Additional ABL Obligations, be subject and
subordinate to the Liens granted to any Additional ABL Agent for the benefit of
the holders of the Additional ABL Obligations to secure the Additional ABL
Obligations pursuant to any Additional ABL Collateral Documents as and to the
extent provided for therein, and (b) with respect to all Security Collateral,
prior to the Discharge of Additional Term Obligations (as defined in the
ABL/Term Loan Intercreditor Agreement), be pari passu and equal in priority to
the Liens granted to any Additional Term Agent for the benefit of the holders of
the applicable Additional Term Obligations to secure such Additional Term
Obligations pursuant to the applicable Additional Term Collateral Documents
(except, in the case of this clause (b), as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby).  The Collateral Agent acknowledges and agrees that
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent, the ABL Agent and any Additional Agent shall be determined
solely pursuant to the applicable Intercreditor Agreements, and not by priority
as a matter of law or otherwise.  Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the applicable
Intercreditor Agreements.  In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control as among (i) the Collateral Agent, the ABL
Agent and any Additional Agent, in the case of the ABL/Term Loan Intercreditor
Agreement, (ii) the Collateral Agent and Additional Term Agent, in the case of
the Junior Lien Intercreditor Agreement, and (iii) the Collateral Agent and any
other secured creditor (or agent therefor) party thereto, in the case of any
Other Intercreditor Agreement.  In the event of any such conflict, each Grantor
may act (or omit to act) in accordance with such Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so.  Notwithstanding any other provision hereof, (x) for so long
as ABL Obligations or any Additional ABL Obligations remain outstanding, any
obligation hereunder to deliver to the Collateral Agent any Security Collateral
constituting ABL Priority Collateral shall be satisfied by causing such ABL
Priority Collateral to be delivered to the ABL Agent or the applicable ABL
Collateral Representative (as defined in the ABL/Term Loan Intercreditor
Agreement) to be held in accordance with the ABL/Term Loan Intercreditor
Agreement and (y) for so long as any Additional Term Obligations remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any
Security Collateral shall be satisfied

 

22

--------------------------------------------------------------------------------


 

by causing such Security Collateral to be delivered to the applicable Collateral
Representative or any Additional Term Agent to be held in accordance with the
applicable Intercreditor Agreement.

 

SECTION 4

 

Representations and Warranties

 

4.1           Representations and Warranties of Each Guarantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Section 5 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Subsection 4.1, be deemed to be a reference to such Guarantor’s
knowledge.

 

4.2           Representations and Warranties of Each Grantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions and subject to Subsection 6.9:

 

4.2.1        Title; No Other Liens.  Except for the security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Subsection 8.6 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens.  As of the Closing Date, except as set forth on Schedule 3,
(x) in the case of the Term Loan Priority Collateral, to the knowledge of such
Grantor, no currently effective financing statement or other similar public
notice with respect to any Lien securing Indebtedness on all or any part of such
Grantor’s Term Loan Priority Collateral is on file or of record in any public
office in the United States of America, any state, territory or dependency
thereof or the District of Columbia and (y) in the case of the ABL Priority
Collateral, no currently effective financing statement or other similar public
notice with respect to any Lien securing Indebtedness on all or any part of such
Grantor’s ABL Priority Collateral is on file or of record in any public office
in the United States of America, any state, territory or dependency thereof or
the District of Columbia, except, in each case, such as have been filed in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement or as are permitted by the Credit Agreement (including, without
limitation, Subsection 8.6 thereof) or any other Loan Document or for which
termination statements will be delivered on the Closing Date.

 

4.2.2        Perfected First Priority Liens. (a)  This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such

 

23

--------------------------------------------------------------------------------


 

Grantor’s Security Collateral in favor of the Collateral Agent for the benefit
of the Secured Parties, except as to enforcement, (i) as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing and (ii) with respect to Restricted Government Accounts and
Government Accounts Receivable, as may be limited by applicable state or federal
laws, rules and regulations.

 

(b)                   Except with regard to (i) Liens (if any) on Specified
Assets and (ii) any rights in favor of the United States government as required
by law (if any), upon the completion of the Filings and, with respect to
Instruments, Chattel Paper and Documents upon the earlier of such Filing or the
delivery to and continuing possession by the Collateral Agent, the ABL Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the applicable Intercreditor Agreement, of all Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession, and the obtaining and maintenance of “control” (as described in the
Code) by the Collateral Agent, the Administrative Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for purposes of perfection), in accordance
with the applicable Intercreditor Agreement of all Deposit Accounts, Blocked
Accounts, the Collateral Proceeds Account, Electronic Chattel Paper and
Letter-of-Credit Rights a security interest in which is perfected by “control”
(in the case of Deposit Accounts and Blocked Accounts to the extent required
under Subsection 4.16 of the Senior ABL Facility Agreement  (or any
corresponding section of any Additional ABL Credit Facility)) and in the case of
Commercial Tort Actions (other than such Commercial Tort Actions listed on
Schedule 6 on the date of this Agreement), the taking of the actions required by
Subsection 5.2.12, the Liens created pursuant to this Agreement will constitute
valid Liens on and (to the extent provided herein) perfected security interests
in such Grantor’s Collateral in favor of the Collateral Agent for the benefit of
the Secured Parties, and will be prior to all other Liens of all other Persons
securing Indebtedness, in each case other than Permitted Liens (and subject to
any applicable Intercreditor Agreement), and enforceable as such as against all
other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Collateral
Agent, the Administrative Agent, the ABL Agent, the applicable Collateral
Representative or any Additional Agent (in accordance with the applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as to enforcement,
(x) as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (y) with respect to
Restricted Government Accounts and Government Accounts Receivable, as may be
limited by applicable state or federal laws, rules and regulations.  As used in
this Subsection 4.2.2(b), the following terms shall have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) the recordation on the
certificate of title related thereto of each Lien

 

24

--------------------------------------------------------------------------------


 

granted in favor of the Collateral Agent hereunder on Vehicles, subject to
certificate of titles statutes, and (iv) any filings after the Closing Date in
any other jurisdiction as may be necessary under any Requirement of Law.

 

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)           Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code or by the filing and acceptance of
intellectual property security agreements in the United States Patent and
Trademark Office or (b) such Patents, Patent Licenses, Trademarks and Trademark
Licenses are not, individually or in the aggregate, material to the business of
the Borrower and its Subsidiaries taken as a whole;

 

(2)           Copyrights and Copyright Licenses with respect thereto and
Accounts or receivables arising therefrom to the extent that (a) Liens thereon
cannot be perfected by filing and acceptance of intellectual property security
agreements in the United States Copyright Office or (b) the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon;

 

(3)           Collateral for which the perfection of Liens thereon requires
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any State, territory or dependency thereof or the
District of Columbia;

 

(4)           Goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326(1)(b) of the
Uniform Commercial Code of the applicable jurisdiction, to the extent of claims
of creditors of such Person;

 

(5)           Fixtures, Vehicles, any other assets subject to certificates of
title and Money; and Cash Equivalents (except to the extent maintained in a
Blocked Account and other than Cash Equivalents constituting Investment Property
to the extent a security interest is perfected by the filing of a financing
statement under the Uniform Commercial Code);

 

(6)           Proceeds of Accounts or Inventory which do not themselves
constitute Collateral or which do not constitute identifiable Cash Proceeds or
which have not yet

 

25

--------------------------------------------------------------------------------


 

been transferred to or deposited in the Collateral Proceeds Account (if any) or
to a Blocked Account; and

 

(7)           Uncertificated securities (to the extent a security interest is
not perfected by the filing of a financing statement).

 

4.2.3     Jurisdiction of Organization.  On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

4.2.4     Farm Products.  None of such Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

 

4.2.5     Accounts Receivable.  The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP. 
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor.  Such Grantor has not given any
account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

 

4.2.6     Patents, Copyrights and Trademarks.  Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents but excluding
licenses to commercially available “off-the-shelf” software) owned by such
Grantor in its own name as of the date hereof, in each case, that is solely
United States Intellectual Property.

 

4.3           Representations and Warranties of Each Pledgor.  To induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:

 

4.3.1     Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
such percentage (not more than 65%) as is specified on Schedule 2 of

 

26

--------------------------------------------------------------------------------


 

all the issued and outstanding shares of all classes of the Capital Stock of
each such Foreign Subsidiary owned by such Pledgor.

 

4.3.2     [Reserved].

 

4.3.3     Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Permitted Liens.

 

4.3.4     Upon the delivery to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created in such Pledged Securities constituting certificated securities by this
Agreement, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent as applicable, in accordance with the applicable Intercreditor
Agreement, will constitute a valid, perfected first priority (subject, in terms
of priority only, to the priority of the Liens of the ABL Agent, the applicable
Collateral Representative and any Additional Agent) security interest in such
Pledged Securities to the extent provided in and governed by the Code,
enforceable in accordance with its terms against all creditors of such Pledgor
and any Persons purporting to purchase such Pledged Securities from such Pledgor
to the extent provided in and governed by the Code, in each case subject to
Permitted Liens (and any applicable Intercreditor Agreement), and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.5     Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the financing statements listed on Schedule 3 or
pursuant to Subsection 7.9 of the Credit Agreement and (y) the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
ABL Agent, the applicable Collateral Representative or any Additional Agent (or
their respective agents appointed for purposes of perfection), as applicable, in
accordance with the applicable Intercreditor Agreement, of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority to
the security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Intercreditor Agreement), and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

27

--------------------------------------------------------------------------------


 

4.3.6     Letter-of-Credit Rights.  Schedule 7 lists all Letter-of-Credit Rights
not constituting Excluded Assets owned by any Grantor on the date hereof.

 

SECTION 5

 

Covenants

 

5.1           Covenants of Each Guarantor.  Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans, any Reimbursement Obligations, and all other Obligations then due and
owing, shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) and the Commitments shall have terminated, (ii) as to any Guarantor, the
date upon which all the Capital Stock of such Guarantor shall have been sold or
otherwise disposed of (to a Person other than Holdings, the Borrower or any
Restricted Subsidiary) in accordance with the terms of the Credit Agreement or
(iii) as to any Guarantor, the designation of such Guarantor as an Unrestricted
Subsidiary, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Restricted Subsidiaries.

 

5.2           Covenants of Each Grantor.  Subject to Subsection 6.9, each
Grantor covenants and agrees with the Collateral Agent and the other Secured
Parties that, from and after the date of this Agreement until the earliest to
occur of (i) the date upon which the Loans, any Reimbursement Obligations, and
all other Obligations then due and owing shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) and the Commitments shall have
terminated, (ii) as to any Grantor, the date upon which all the Capital Stock of
such Grantor shall have been sold or otherwise disposed of (to a Person other
than Holdings, the Borrower or any Restricted Subsidiary) in accordance with the
terms of the Credit Agreement or (iii) as to any Grantor, the designation of
such Grantor as an Unrestricted Subsidiary:

 

5.2.1     Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the Collateral Agent, the
ABL Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, such
Instrument or Chattel Paper shall be promptly delivered to the Collateral Agent,
the ABL Agent, the applicable Collateral Representative, or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
duly indorsed in a manner reasonably satisfactory to the Collateral Agent, the
ABL Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the

 

28

--------------------------------------------------------------------------------


 

applicable Intercreditor Agreement, to be held as Collateral pursuant to this
Agreement.  Such Grantor shall not permit any other Person to possess any such
Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

 

5.2.2     [Reserved].

 

5.2.3     Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that the failure
to do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4     Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)                   Such Grantor will furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing such
Grantor’s Collateral and such other reports in connection with such Grantor’s
Collateral as the Collateral Agent may reasonably request in writing, all in
reasonable detail.

 

(c)                   At any time and from time to time, upon the written
request of the Collateral Agent, and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted by such Grantor,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Loan Document, neither the Borrower nor any Grantor will be required
to (u) assign any rights in Restricted Government Accounts or Government
Accounts Receivable in violation of applicable state or federal laws, rules and
regulations, (v) take any action in any jurisdiction other than the United
States of America, or required by the laws of any such non-U.S. jurisdiction, or
enter into any security agreement or pledge agreement governed by the laws of
any such non-U.S. jurisdiction, in order to create any security interests (or
other Liens) in assets located or titled outside of the United States of America
or to perfect any security interests (or other Liens) in any Collateral,
(w) deliver control agreements with

 

29

--------------------------------------------------------------------------------


 

respect to, or confer perfection by “control” over, any deposit accounts, bank
or securities account or other Collateral, except (A) so long as the Senior ABL
Facility Agreement is in effect, as required by Subsection 4.16 of the Senior
ABL Facility Agreement (or any corresponding section of any Additional ABL
Credit Facility) and (B) in the case of Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes to the Collateral Agent, (or another Person as required
under the ABL/Term Loan Intercreditor Agreement), (x) take any action in order
to perfect any security interests in cash, deposit accounts or securities
accounts (except to the extent consisting of proceeds perfected by the filing of
a financing statement under the Code), (y) deliver landlord lien waivers,
estoppels or collateral access letters or (z) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(d)                   The Collateral Agent may grant extensions of time for the
creation and perfection of security interests in, or the obtaining a delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.2.5     Changes in Name, Jurisdiction of Organization, etc.  Such Grantor will
give prompt written notice to the Collateral Agent of any change in its name or
jurisdiction of organization (whether by merger of otherwise) (and in any event
within thirty (30) days of such change); provided that, promptly thereafter such
Grantor shall deliver to the Collateral Agent all additional financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor. 
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.

 

5.2.6     Notices.  Such Grantor will advise the Collateral Agent and the
Administrative Agent promptly, in reasonable detail, of:

 

(a)                   any Lien (other than security interests created hereby or
Permitted Liens) on any of such Grantor’s (i) Term Priority Collateral and
(i) after the Discharge of ABL Obligations and the Discharge of Additional ABL
Obligations, Collateral which would materially adversely affect the ability of
the Collateral Agent to exercise any of its remedies hereunder; and

 

(b)                   the occurrence of any other event which would reasonably
be expected to have a material adverse effect on the security interests in
(i) the Term Priority Collateral created hereby and (ii) after the Discharge of
ABL Obligations and the Discharge of Additional ABL Obligations, the ABL
Priority Collateral created hereby.

 

30

--------------------------------------------------------------------------------


 

5.2.7     Pledged Stock.  In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection
6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8     Accounts Receivable. (a) At any time with respect to Accounts
Receivable constituting Term Priority Collateral, and after the Discharge of ABL
Obligations and the Discharge of Additional ABL Obligations with respect to
Accounts Receivable constituting ABL Priority Collateral, such Grantor will not
(i) grant any extension of the time of payment of any of such Grantor’s Accounts
Receivable, (ii) compromise or settle any such Accounts Receivable for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any such Accounts Receivable, (iv) allow any credit or
discount whatsoever on any such Accounts Receivable or (v) amend, supplement or
modify any such Accounts Receivable, provided that notwithstanding any of the
above, such extensions, compromises, settlements, releases, credits, discounts,
amendments, supplements or modifications shall be permitted if (A) they occur in
the ordinary course of business (it being acknowledged that each Grantor in the
ordinary course of its business compromises and settles Accounts Receivable for
significantly less than the full amount thereof and routinely gives significant
credits or discounts), (B) they are otherwise permitted by the Loan Documents,
or (C) they (1) would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable constituting Term Priority Collateral taken
as a whole and (2) after the Discharge of ABL Obligations and Discharge of
Additional ABL Obligations, would not reasonably be expected to materially
adversely affect the value of the Accounts Receivable constituting Collateral
taken as a whole.

 

(b)                   Such Grantor will deliver to the Collateral Agent a copy
of each material demand, notice or document received by it from any obligor
under the Accounts Receivable constituting Term Priority Collateral, and, after
the Discharge of ABL Obligations and the Discharge of Additional ABL
Obligations, constituting Collateral that disputes the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Accounts Receivable.

 

5.2.9        Maintenance of Records.   Such Grantor will keep and maintain at
its own cost and expense reasonably satisfactory and complete records of its
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to such Collateral; provided that with respect
to the Term Loan Priority Collateral, the satisfactory maintenance of such
records shall be determined in good faith by such Grantor or the Borrower.

 

5.2.10      Acquisition of Intellectual Property.  Within ninety (90) days after
the end of each calendar year, such Grantor will notify the Collateral Agent of
any acquisition by such Grantor of (i) any registration of any material United
States Copyright, Patent or Trademark or (ii) any exclusive rights under a
material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably

 

31

--------------------------------------------------------------------------------


 

requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral on the date hereof, by (x) the execution and delivery of
an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office).

 

5.2.11                   Vehicles.

 

(a)                   Within ninety days (90) days following the acquisition of
any Vehicle (other than an Excluded Vehicle), the relevant Grantor shall deliver
to the applicable agent under the Vehicles Collateral Agency Agreement (or, if
no Vehicles Collateral Agency Agreement is then in effect, to the Collateral
Agent or its designated agent for perfection) the certificate of title or
equivalent certificate or document issued by the applicable jurisdiction
evidencing ownership of such Vehicle.

 

(b)                   Upon any termination of the Vehicles Collateral Agency
Agreement required to be entered into following the Closing Date pursuant to
Subsection 7.13 of the Credit Agreement, upon the request of the Collateral
Agent each Grantor will use its commercially reasonable efforts to enter into a
replacement Vehicles Collateral Agency Agreement.

 

(c)                   At any time that no Vehicles Collateral Agency Agreement
is in full force and effect and subject to any applicable grace periods,
including pursuant to Subsections 6.1(h) and 7.13 of the Credit Agreement, upon
reasonable request of the Collateral Agent, each Grantor will, at its own
expense, take all action and deliver all documents to the Collateral Agent as
were required to be taken or delivered pursuant to the then most recently
effective Vehicles Collateral Agency Agreement.

 

5.2.12                   Commercial Tort Actions.  All Commercial Tort Actions
of each Grantor in existence on the date of this Agreement, known to such
Grantor on the date hereof, are described in Schedule 6 hereto.  If any Grantor
shall at any time after the date of this Agreement acquire a Commercial Tort
Action, such Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor and describing the details thereof and shall
grant to the Collateral Agent in such writing a security interest therein and in
the proceeds thereof, all upon and subject to the terms of this Agreement.

 

5.2.13                   [RESERVED]

 

5.2.14                   Protection of Trademarks.  Such Grantor shall, with
respect to any Trademarks that are material to the business of such Grantor, use
commercially reasonable efforts not to cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure that

 

32

--------------------------------------------------------------------------------


 

licensees of such Trademarks use such consistent standards of quality, except as
would not reasonably be expected to have a Material Adverse Effect.

 

5.2.15                   Protection of Intellectual Property.  Subject to and
except as permitted by the Credit Agreement, such Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of Grantor may lapse,
expire, or become abandoned, or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.16                   Assignment of Letter-of-Credit Rights.  In the case of
any Letter-of-Credit Rights of any Grantor not constituting Excluded Assets
acquired following the Closing Date and constituting Term Priority Collateral,
such Grantor shall use its commercially reasonable efforts to promptly obtain
the consent of the issuer thereof and any nominated person thereon to the
assignment of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the Code.

 

5.3           Covenants of Each Pledgor.  Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing shall have been paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments shall
have terminated, (ii) as to any Pledgor, all the Capital Stock of such Pledgor
shall have been sold or otherwise disposed of (to a Person other than Holdings,
the Borrower or any Restricted Subsidiary) as permitted under the terms of the
Credit Agreement or (iii) the designation of such Pledgor as an Unrestricted
Subsidiary.

 

5.3.1     Additional Shares.  If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), or the ABL Agent, any applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, in the exact form received, duly indorsed by such
Pledgor to the Collateral Agent, the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor, to be
held by the Collateral Agent, the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement. subject to the terms hereof, as additional
collateral security for the Obligations (subject to Subsection 3.3 and provided
that in no event shall there be pledged, nor shall any Pledgor be required to
pledge, more than 65% of any series of

 

33

--------------------------------------------------------------------------------


 

outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement).  If an Event of Default shall have occurred and be
continuing, any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Subsidiary of the Borrower in accordance with the Credit Agreement) shall
be paid over to the Collateral Agent, the ABL Agent, any applicable Collateral
Representative, or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement to be held by the Collateral Agent, the ABL
Agent, any applicable Collateral Representative, or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement subject to
the terms hereof as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of the Pledged
Stock or any property shall be distributed upon or with respect to the Pledged
Stock pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, to be held by the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by the applicable
Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement hold such money or property in trust for the Secured Parties,
segregated from other funds of such Pledgor, as additional collateral security
for the Obligations.

 

5.3.2     [RESERVED]

 

5.3.3     Pledged Notes.  Such Pledgor shall, on the date of this Agreement (or
on such later date upon which it becomes a party hereto pursuant to Subsection
9.15) deliver to the Collateral Agent, the ABL Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement all Pledged Notes then held by such Pledgor,
endorsed in blank or, at the request of the Collateral Agent, endorsed to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement.  Furthermore, within ten Business Days after any Pledgor obtains a
Pledged Note, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, endorsed in blank or, at the request of the Collateral Agent, the ABL
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, endorsed
to the Collateral Agent, the ABL Agent, any applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement.

 

34

--------------------------------------------------------------------------------


 

5.3.4     Maintenance of Security Interest.

 

(a)                   Such Pledgor shall use commercially reasonable efforts to
defend the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever.  At any
time and from time to time, upon the written request of the Collateral Agent and
at the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided, that notwithstanding any other
provision of this Agreement or any other Loan Documents, neither the Borrower
nor any Pledgor will be required to (u) assign any rights in Restricted
Government Accounts or Government Accounts Receivable in violation of applicable
state or federal laws, rules and regulations, (v) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such non-U.S. jurisdiction or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (w) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except (A) so long as the Senior ABL Facility
Agreement is in effect, as required by Subsection 4.16 of the Senior ABL
Facility Agreement (or any corresponding section of any Additional ABL Credit
Facility) and (B) in the case of Collateral that constitutes Capital Stock or
Intercompany Notes in certificated form, delivering such Capital Stock or
Intercompany Notes to the Collateral Agent (or another Person as required under
the ABL/Term Loan Intercreditor Agreement), (x) take any action in order to
perfect any security interests in cash, deposit accounts or securities accounts
(except to the extent consisting of proceeds perfected by the filing of a
financing statement under the Code), (y) deliver landlord lien waivers,
estoppels or collateral access letters or (z) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(b)                   The Collateral Agent may grant extensions of time for the
creation and perfection of security interests in, or obtaining or delivery of
documents or other deliverables with respect to, particular assets of any
Pledgor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

SECTION 6

 

Remedial Provisions

 

6.1           Certain Matters Relating to Accounts.  (a) At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, if the Discharge of ABL Obligations and the Discharge of Additional ABL
Obligations has occurred (and subject to any applicable Intercreditor
Agreement), the Collateral Agent shall have the right to make test verifications
of the Accounts Receivable constituting Collateral in any reasonable manner and
through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications.  At any time and from time to time after the occurrence and
during the continuance of an Event of Default, if the Discharge of ABL

 

35

--------------------------------------------------------------------------------


 

Obligations and the Discharge of Additional ABL Obligations has occurred
(subject to any applicable Intercreditor Agreement), upon the Collateral Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others reasonably satisfactory to
the Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)                   [Reserved].

 

(c)                   At any time and from time to time after the occurrence and
during the continuance of an Event of Default specified in Subsection 9.1(a) of
the Credit Agreement if the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations has occurred, subject to any applicable Intercreditor
Agreement, at the Collateral Agent’s request, each Grantor shall deliver to the
Collateral Agent copies or, if required by the Collateral Agent for the
enforcement thereof or foreclosure thereon, originals of all documents held by
such Grantor evidencing, and relating to, the agreements and transactions which
gave rise to such Grantor’s Accounts Receivable constituting Collateral,
including, without limitation, all statements relating to such Grantor’s
Accounts Receivable constituting Collateral and all orders, invoices and
shipping receipts.

 

(d)                   So long as no Event of Default has occurred and is
continuing, the Collateral Agent shall instruct the Collateral Account Bank to
promptly remit any funds on deposit in each Grantor’s Collateral Proceeds
Account to such Grantor’s General Fund Account or any other account designated
by such Grantor.  In the event that an Event of Default has occurred and is
continuing, if the Discharge of ABL Obligations and the Discharge of Additonal
ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement), the Collateral Agent at its option may require that each Collateral
Proceeds Account and the General Fund Account of each Grantor be established at
the Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent.  Each Grantor shall have the right, at any time and from time
to time, to withdraw such of its own funds from its own General Fund Account,
and to maintain such balances in its General Fund Account, as it shall deem to
be necessary or desirable.

 

6.2           Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, if the Discharge
of ABL Obligations and the Discharge of Additional ABL Obligations has occurred
(and subject to any applicable Intercreditor Agreement), communicate with
obligors under the Accounts Receivable (other than Government Accounts
Receivable prior to assignment thereof established by or pursuant to the order
of a court of competent jurisdiction) constituting Collateral and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the Collateral Agent’s satisfaction the existence, amount and terms of
any Accounts Receivable or Contracts.

 

(b)                   Upon the request of the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, if the Discharge of ABL Obligations
and the Discharge of Additional

 

36

--------------------------------------------------------------------------------


 

ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement), each Grantor shall notify obligors on such Grantor’s Accounts
Receivable and parties to such Grantor’s Contracts (in each case, to the extent
constituting Collateral, and with respect to Restricted Government Accounts only
if an assignment thereof has been established by the order of a court of
competent jurisdiction) that such Accounts Receivable and such Contracts have
been assigned to the Collateral Agent, for the benefit of the Secured Parties,
and that payments in respect thereof shall be made directly to the Collateral
Agent.

 

(c)                   Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of such Grantor’s Accounts Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  None of the Collateral Agent, the Administrative Agent or
any other Secured Party shall have any obligation or liability under any
Accounts Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Party of any payment relating thereto, nor shall the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Accounts Receivable (or
any agreement giving rise thereto) to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

6.3           Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Pledgor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock
(subject to the last two sentences of Subsection 5.3.1) and all payments made in
respect of the Pledged Notes, and to exercise all voting and corporate rights
with respect to the Pledged Stock.

 

(b)                   If an Event of Default shall occur and be continuing and
the Collateral Agent shall give written notice of its intent to exercise such
rights to the relevant Pledgor or Pledgors (i) the Collateral Agent, or the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, shall have the right to receive any and all cash dividends, payments
or other Proceeds paid in respect of the Pledged Stock and make application
thereof to the Obligations of the relevant Pledgor as provided in the Credit
Agreement consistent with Subsection 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Collateral Agent, the ABL Agent,
the applicable Collateral Representative or any Additional Agent or the
respective nominee thereof, and the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, or
acting through its respective nominee, if applicable, in accordance with the
terms of each applicable Intercreditor Agreement, may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including,

 

37

--------------------------------------------------------------------------------


 

without limitation, the right to exchange at its discretion any and all of the
Pledged Stock upon the merger, consolidation, reorganization, recapitalization
or other fundamental change in the corporate structure of any Issuer, or upon
the exercise by the relevant Pledgor or the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of each applicable Intercreditor Agreement, of any
right, privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, the ABL Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the terms of each applicable Intercreditor Agreement, may
reasonably determine), all without liability to the maximum extent permitted by
applicable law (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral
Agent, the ABL Agent, the applicable Collateral Representative, or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of each applicable Intercreditor Agreement, shall not
exercise any voting or other consensual rights pertaining to the Pledged Stock
in any way that would constitute an exercise of the remedies described in
Subsection 6.6 other than in accordance with Subsection 6.6.

 

(c)                   Each Pledgor hereby authorizes and instructs each Issuer
or maker of any Pledged Securities pledged by such Pledgor hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing with respect to Capital Stock in such Issuer that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and each Pledgor agrees that each Issuer or
maker shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Collateral Agent.

 

6.4           Proceeds to Be Turned Over to the Collateral Agent.  In addition
to the rights of the Collateral Agent specified in Subsection 6.1 with respect
to payments of Accounts Receivable constituting Collateral, if an Event of
Default shall occur and be continuing, and the Collateral Agent shall have
instructed any Grantor to do so, all Proceeds of Collateral received by such
Grantor consisting of cash, checks and other Cash Equivalent items shall be held
by such Grantor in trust for the Collateral Agent and the other Secured Parties
hereto, or the ABL Agent and the other ABL Secured Parties or any Additional
Agent and the other applicable Additional Secured Parties (as defined in the
applicable Intercreditor Agreement), or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent,
the ABL Agent, the applicable Collateral Representative or any Additional Agent,
as applicable (or their respective agents appointed for purposes of perfection),
in accordance with the terms of the applicable Intercreditor Agreement, in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of the applicable
Intercreditor

 

38

--------------------------------------------------------------------------------


 

Agreement, if required).  All Proceeds of Collateral received by the Collateral
Agent hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control.  All Proceeds
of Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Subsection 6.5.

 

6.5           Application of Proceeds.  It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Collateral (as defined in the Credit Agreement) received by the
Collateral Agent (whether from the relevant Granting Party or otherwise) shall
be held by the Collateral Agent for the benefit of the Secured Parties as
collateral security for the Obligations of the relevant Granting Party (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, subject to each applicable Intercreditor
Agreement, shall be applied by the Collateral Agent against the Obligations of
the relevant Granting Party then due and owing in the order of priority set
forth in Subsection 10.14 of the Credit Agreement.

 

6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code and under any other
applicable law and in equity.  Without limiting the generality of the foregoing,
to the extent permitted by applicable law, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith collect, receive, appropriate and realize upon the Security
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Security Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
To the extent permitted by law, the Collateral Agent or any other Secured Party
shall have the right, upon any such sale or sales, to purchase the whole or any
part of the Security Collateral so sold, free of any right or equity of
redemption in such Granting Party, which right or equity is hereby waived and
released.  Each Granting Party further agrees, at the Collateral Agent’s
request, subject to the Intercreditor Agreements, to assemble the Security
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Granting Party’s
premises or elsewhere.  The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Subsection 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Collateral
Agent and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and

 

39

--------------------------------------------------------------------------------


 

disbursements, to the payment in whole or in part of the Obligations of the
relevant Granting Party then due and owing, in the order of priority specified
in Subsection 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party.  To
the extent permitted by applicable law, (i) such Granting Party waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Security Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Collateral
Agent or such other Secured Party, and (ii) if any notice of a proposed sale or
other disposition of Security Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

6.7           Registration Rights. (a) If the Collateral Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Subsection 6.6, and if in the reasonable opinion of the Collateral Agent it is
necessary or reasonably advisable to have the Pledged Stock, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use its reasonable best efforts to cause the Issuer
thereof to (i) execute and deliver, and use its reasonable best efforts to cause
the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Collateral Agent, necessary or advisable to
register such Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its reasonable best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of not more than one year from the date of the first
public offering of such Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Such
Pledgor agrees to use its reasonable best efforts to cause such Issuer to comply
with the provisions of the securities or “Blue Sky” laws of any and all states
and the District of Columbia that the Collateral Agent shall reasonably
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act.

 

(b)                   Such Pledgor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all such Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

40

--------------------------------------------------------------------------------


 

(c)                   Such Pledgor agrees to use its reasonable best efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of such Pledged Stock pursuant to this Subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law.  Such Pledgor further agrees that a breach of any of the
covenants contained in this Subsection 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Subsection 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants [except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement].

 

6.8           Waiver; Deficiency.  Each Granting Party shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting Party and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

6.9           Enforcement Limitation.  Notwithstanding anything to the contrary
contained in this Agreement or any Loan Document, in the absence of a court
order by a court of competent jurisdiction, neither the Collateral Agent nor the
Administrative Agent nor any Secured Party shall have a right to directly
collect, direct the transfer of, or otherwise enforce against any applicable
Governmental Authority with respect to Restricted Government Accounts or
Government Accounts Receivable owing by such Governmental Authority and pledged
as Collateral hereunder.

 

SECTION 7

 

The Collateral Agent

 

7.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc.(a) Each
Granting Party hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, subject to the limitation on enforcement set forth in Subsection 6.9,
to take any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement.  Without limiting
the generality of the foregoing and subject to the limitation on enforcement set
forth in Subsection 6.9, at any time when an Event of Default has occurred and
is continuing (in each case to the extent permitted by applicable law and
subject to each applicable Intercreditor Agreement), (x) each Pledgor hereby
gives the Collateral Agent the power and right, on behalf of such Pledgor,
without notice or assent by such Pledgor, to execute, in connection with any
sale provided for in

 

41

--------------------------------------------------------------------------------


 

Subsection 6.6 or 6.7, any endorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor hereby gives the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following (with respect to Restricted Government Accounts only
after assignment thereof has been established by or pursuant to the order of a
court of competent jurisdiction):

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)           in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby consents to the non-exclusive royalty free use by the Collateral
Agent of any Copyright, Patent or Trademark owned by such Grantor included in
the Collateral for the purposes of disposing of any Term Loan Priority
Collateral;

 

(iii)          pay or discharge taxes and Liens, other than Liens permitted
under this Agreement or the other Loan Documents, levied or placed on the
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

 

(iv)          (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any

 

42

--------------------------------------------------------------------------------


 

existing reserved rights or licenses, assign any Copyright, Patent or Trademark
constituting Collateral of such Grantor (along with the goodwill of the business
to which any such Copyright, Patent or Trademark pertains), for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral of such Grantor and the Collateral Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

(b)           The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Subsection 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Granting Party, shall be payable by such Granting Party to the
Collateral Agent on demand.

 

(c)           Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

7.2           Duty of Collateral Agent.  The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account.  None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the other Secured Parties hereunder are solely to protect the Collateral
Agent’s and the other Secured Parties’ interests in the Security Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

43

--------------------------------------------------------------------------------


 

7.3           Financing Statements.  Pursuant to any applicable law, each
Granting Party authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to such Granting Party’s Security Collateral without the signature of such
Granting Party in such form and in such filing offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement.  Each Granting Party authorizes the
Collateral Agent to use any collateral description reasonably determined by the
Collateral Agent, including, without limitation, the collateral description “all
personal property” or “all assets” or words of similar meaning in any such
financing statements.  The Collateral Agent agrees to use its commercially
reasonable efforts to notify the relevant Granting Party of any financing or
continuation statement filed by it, provided that any failure to give such
notice shall not affect the validity or effectiveness of any such filing.

 

7.4           Authority of Collateral Agent.  Each Granting Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement or any amendment, supplement or other modification
of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

7.5           Right of Inspection.  Upon reasonable written advance notice to
any Grantor and as often as may reasonably be desired, or at any time and from
time to time after the occurrence and during the continuation of an Event of
Default, the Collateral Agent shall have reasonable access during normal
business hours to all the books, correspondence and records of such Grantor, and
the Collateral Agent and its representatives may examine the same, and to the
extent reasonable take extracts therefrom and make photocopies thereof, and such
Grantor agrees to render to the Collateral Agent at such Grantor’s reasonable
cost and expense, such clerical and other assistance as may be reasonably
requested with regard thereto.  It being understood that with respect to any
Confidential Healthcare Information encountered during such access, unless
required by law, the Collateral Agent and its representatives shall not require
or perform any act that would cause any Grantor to violate any laws, regulations
or ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA.  The Collateral Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such  Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the
Credit Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

44

--------------------------------------------------------------------------------


 

SECTION 8

 

Non-Lender Secured Parties

 

8.1           Rights to Collateral.  (a) The Non-Lender Secured Parties shall
not have any right whatsoever to do any of the following: (i) exercise any
rights or remedies with respect to the Collateral (such term, as used in this
Section 8, having the meaning assigned to it in the Credit Agreement) or to
direct the Collateral Agent to do the same, including, without limitation, the
right to (A) enforce any Liens or sell or otherwise foreclose on any portion of
the Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Granting Party under this Agreement or release any Collateral
from the Liens of any Security Document or consent to or otherwise approve any
such release; (ii) demand, accept or obtain any Lien on any Collateral (except
for Liens arising under, and subject to the terms of, this Agreement);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of Holdings
or any of its Subsidiaries (any such proceeding, for purposes of this clause
(a), a “Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral;
(vi) object to any debtor-in-possession financing in any Bankruptcy which is
provided by one or more Lenders among others (including on a priming basis under
Section 364(d) of the Bankruptcy Code); (vii) object to the use of cash
collateral in respect of the Collateral in any Bankruptcy; or (viii) seek, or
object to the Lenders or Agents seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

(b)                   Each Non-Lender Secured Party, by its acceptance of the
benefits of this Agreement and the other Security Documents, agrees that in
exercising rights and remedies with respect to the Collateral, the Collateral
Agent and the Lenders, with the consent of the Collateral Agent, may enforce the
provisions of the Security Documents and exercise remedies thereunder and under
any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment.  Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction.  The Non-Lender Secured Parties
by their acceptance of the benefits of this Agreement and the other Security
Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral.  Whether or not a Bankruptcy Case has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to any sale or other
disposition of any property, business or assets of Holdings or any of its
Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.

 

(c)                   Notwithstanding any provision of this Subsection 8.1, the
Non-Lender Secured Parties shall be entitled subject to each applicable
Intercreditor Agreement to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary

 

45

--------------------------------------------------------------------------------


 

proceeding or other pleadings (A) in order to prevent any Person from seeking to
foreclose on the Collateral or supersede the Non-Lender Secured Parties’ claim
thereto or (B) in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Non-Lender Secured Parties.  Each Non-Lender Secured Party,
by its acceptance of the benefits of this Agreement, agrees to be bound by and
to comply with each applicable Intercreditor Agreement and authorizes the
Collateral Agent to enter into the Intercreditor Agreements on its behalf.

 

(d)                   Each Non-Lender Secured Party, by its acceptance of the
benefits of this Agreement, agrees that the Collateral Agent and the Lenders may
deal with the Collateral, including any exchange, taking or release of
Collateral, may change or increase the amount of the Borrower Obligations and/or
the Guarantor Obligations, and may release any Granting Party from its
Obligations hereunder, all without any liability or obligation (except as may be
otherwise expressly provided herein) to the Non-Lender Secured Parties.

 

8.2           Appointment of Agent.  Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral.  It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable.  It is understood and agreed that the Collateral
Agent has appointed the Administrative Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder.

 

8.3           Waiver of Claims.  To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including, without limitation, any such exercise described in
Subsection 8.1(b)), except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.  To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holdings, any Subsidiary
of Holdings, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.

 

46

--------------------------------------------------------------------------------


 

8.4           Designation of Non-Lender Secured Parties.  The Borrower may from
time to time designate a Person as a “Bank Products Affiliate” or a “Hedging
Affiliate” hereunder by written notice to the Collateral Agent.  Upon being so
designated by the Borrower, such Bank Products Affiliate or Hedging Affiliate
(as the case may be) shall be a Non-Lender Secured Party for the purposes of
this Agreement for as long as so designated by the Borrower; provided that, at
the time of the Borrower’s designation of such Non-Lender Secured Party, the
obligations of such Grantor under the applicable Hedging Agreement or Bank
Products Agreement (as the case may be) have not been designated as ABL
Obligations, Additional ABL Obligations or Additional Term Obligations.

 

SECTION 9

 

Miscellaneous

 

9.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) notwithstanding anything to the
contrary in Subsection 11.1 of the Credit Agreement, no such waiver and no such
amendment or modification shall amend, modify or waive the definition of
“Secured Party” or Subsection 6.5 if such waiver, amendment, or modification
would adversely affect a Secured Party without the written consent of each such
affected Secured Party.  For the avoidance of doubt, it is understood and agreed
that any amendment, amendment and restatement, waiver, supplement or other
modification of or to any Intercreditor Agreement that would have the effect,
directly or indirectly, through any reference herein to any Intercreditor
Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying this Agreement, or any term or provision hereof, or any right or
obligation of any Granting Party hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by each
affected Granting Party and the Collateral Agent in accordance with this
Subsection 9.1.

 

9.2           Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Granting Party hereunder shall be effected in the manner
provided for in Subsection 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Granting Party shall be addressed to
such Granting Party at its notice address set forth on Schedule 1, unless and
until such Granting Party shall change such address by notice to the Collateral
Agent and the Administrative Agent given in accordance with Subsection 11.2 of
the Credit Agreement.

 

9.3           No Waiver by Course of Conduct; Cumulative Remedies.  None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or

 

47

--------------------------------------------------------------------------------


 

further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

9.4           Enforcement Expenses; Indemnification.  (a) Each Granting Party
jointly and severally agrees to pay or reimburse each Secured Party and the
Collateral Agent for all their respective reasonable costs and expenses incurred
in collecting against such Granting Party under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
against such Granting Party and the other Loan Documents to which such Granting
Party is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties, the Collateral Agent and the
Administrative Agent and any fees, expenses and disbursements required to be
paid by the Collateral Agent pursuant to any Vehicles Collateral Agency
Agreement.

 

(b)                   Each Grantor jointly and severally agrees to pay, and to
save the Collateral Agent, the Administrative Agent and the other Secured
Parties harmless from, (x) any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other similar
taxes which may be payable or determined to be payable with respect to any of
the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement
(collectively, the “indemnified liabilities”), in each case to the extent the
Borrower would be required to do so pursuant to Subsection 11.5 of the Credit
Agreement, and in any event excluding any taxes or other indemnified liabilities
arising from gross negligence, bad faith or willful misconduct of the Collateral
Agent, the Administrative Agent or any other Secured Party as determined by a
court of competent jurisdiction in a final and nonappealable decision.

 

(c)                   The agreements in this Subsection 9.4 shall survive
repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.

 

9.5           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns; provided that no
Granting Party may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent,
except as permitted by the Credit Agreement.

 

9.6           Set-Off.  Each Granting Party hereby irrevocably authorizes each
of the Administrative Agent and the Collateral Agent and each other Secured
Party at any time and from time to time without notice to such Granting Party or
any other Granting Party, any such notice being expressly waived by each
Granting Party, to the extent permitted by applicable law, upon the occurrence
and during the continuance of an Event of Default under Subsection 9.1(a) of the
Credit Agreement so long as any amount remains unpaid after it becomes due and
payable

 

48

--------------------------------------------------------------------------------


 

by such Granting Party hereunder, to set-off and appropriate and apply against
any such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account or any
Government Receivables Deposit Accounts (prior to the assignment of the relevant
Government Accounts Receivable or the Government Receivables Deposit Account
established by or pursuant to the order of a court of competent jurisdiction)),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Granting Party, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect.  The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Granting Party promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

9.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged Stock issued by a Foreign Subsidiary, all rights, powers
and remedies provided in this Agreement may be exercised only to the extent that
they do not violate any provision of any law, rule or regulation of any
Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10         Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

49

--------------------------------------------------------------------------------


 

9.11         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

9.12         Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court”, and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) the Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Subsection 9.12 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment and
(iii) if all such New York Courts decline jurisdiction over any Person, or
decline (or in the case of the Federal District Court, lack) jurisdiction over
any subject matter of such action or proceeding, a legal action or proceeding
may be brought with respect thereto in another court having jurisdiction;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any party at its
address specified in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or (subject to clause
(a) above) shall limit the right to sue in any other jurisdiction; and

 

(e)           without in any way qualifying the obligations (including any
indemnity obligations) of any Granting Party under the Loan Documents, waives,
to the maximum extent not prohibited by law, any right it may have to claim or
recover in any legal action or proceeding referred to in this Subsection 9.12
any consequential or punitive damages.

 

50

--------------------------------------------------------------------------------


 

9.13         Acknowledgments.  Each Granting Party hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           none of the Collateral Agent, the Administrative Agent or any
other Secured Party has any fiduciary relationship with or duty to any Granting
Party arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Granting Parties, on the one
hand, and the Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Granting Parties and the Secured Parties.

 

9.14         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.15         Additional Granting Parties.  Each new Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Subsection
7.9(b) or (c) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 2 hereto.  Each existing Granting
Party that is required to become a Pledgor with respect to Capital Stock of any
new Subsidiary of the Borrower pursuant to Subsection 7.9(b) or (c) of the
Credit Agreement shall become a Pledgor with respect thereto upon execution and
delivery by such Granting Party of a Supplemental Agreement substantially in the
form of Annex 3 hereto.

 

9.16         Releases.  (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full in
cash, the Commitments have been terminated and no Letters of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent), all Security Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Granting Party
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Security Collateral shall revert
to the Granting Parties.  At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall deliver to such
Granting Party (without recourse and without any representation or warranty) any
Security Collateral held by the Collateral Agent hereunder, and execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation UCC termination statements and
certificates and instructions for terminating the Liens on the Vehicles), and do
or cause to be done all other acts, as any Granting Party shall reasonably
request to evidence such termination.

 

51

--------------------------------------------------------------------------------


 

(b)                   In connection with any sale or other disposition of
Security Collateral permitted by the Credit Agreement (other than any sale or
disposition to another Grantor), the Lien pursuant to this Agreement on such
sold or disposed of Security Collateral shall be automatically released.  In
connection with the sale or other disposition of all of the Capital Stock of any
Granting Party (other than to Holdings, the Borrower or any Restricted
Subsidiary) or the sale or other disposition of Security Collateral (other than
a sale or disposition to another Grantor) permitted under the Credit Agreement,
the Collateral Agent shall, upon receipt from the Borrower of a written request
for the release of such Granting Party from its Guarantee or the release of the
Security Collateral subject to such sale or other disposition, identifying such
Granting Party or the relevant Security Collateral and the terms of the sale or
other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents, execute and deliver to the Borrower or the relevant
Granting Party (without recourse and without any representation or warranty), at
the sole cost and expense of such Granting Party, any Security Collateral of
such relevant Granting Party held by the Collateral Agent that is being
released, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Granting Party, execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation UCC termination statements and
certificates and instructions for terminating Liens on Vehicles, if applicable),
and do or cause to be done all other acts, as the Borrower or such Granting
Party shall reasonably request (x) to evidence or effect the release of such
Granting Party from its Guarantee (if any) and of the Liens created hereby (if
any) on such Granting Party’s Security Collateral or (y) to evidence the release
of the Security Collateral subject to such sale or disposition.

 

(c)                   Upon the designation of any Granting Party as an
Unrestricted Subsidiary in accordance with the provisions of the Credit
Agreement, the Lien pursuant to this Agreement on all Security Collateral of
such Granting Party (if any) shall be automatically released, and the Guarantee
(if any) of such Granting Party, and all obligations of such Granting Party
hereunder, shall, terminate, all without delivery of any instrument or
performance of any act by any party, and the Collateral Agent shall, upon the
request of the Borrower or such Granting Party, deliver to the Borrower or such
Granting Party (without recourse and without any representation or warranty) any
Security Collateral of such Granting Party held by the Collateral Agent
hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the Borrower or such Granting Party (at the sole cost
and expense of the Borrower or such Granting Party) all releases, instruments or
other documents (including without limitation UCC termination statements) and
certificates and instructions for terminating Liens on Vehicles, if applicable,
and do or cause to be done all other acts, necessary or reasonably desirable for
the release of such Granting Party from its Guarantee (if any) or the Liens
created hereby (if any) on such Granting Party’s Security Collateral, as
applicable, as the Borrower or such Granting Party may reasonably request.

 

(d)                   Upon any Security Collateral being or becoming an Excluded
Asset, the Lien pursuant to this Agreement on such Security Collateral shall be
automatically released.  At the request and sole expense of any Granting Party,
the Collateral Agent shall deliver such Security Collateral (if held by the
Collateral Agent) to such Granting Party and execute, acknowledge and deliver to
such Granting Party such releases, instruments or other documents

 

52

--------------------------------------------------------------------------------


 

(including without limitation UCC termination statements and certificates and
instructions for terminating Liens on Vehicles, if applicable), and do or cause
to be done all other acts, as such Granting Party shall reasonably request to
evidence such release.

 

(e)                   So long as no Event of Default has occurred and is
continuing, the Collateral Agent shall at the direction of any applicable
Granting Party return to such Granting Party any proceeds or other property
received by it during any Event of Default pursuant to either Subsection 5.3.1
or 6.4 and not otherwise applied in accordance with Subsection 6.5.

 

(f)                    The Collateral Agent shall have no liability whatsoever
to any other Secured Party as the result of any release of Security Collateral
by it in accordance with (or which the Collateral Agent in good faith believes
to be in accordance with) this Subsection 9.16.

 

9.17         Judgment.  (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could purchase
the first currency with such other currency on the Business Day preceding the
day on which final judgment is given.

 

(b)                   The obligations of any Granting Party in respect of this
Agreement to the Collateral Agent, for the benefit of each holder of Secured
Obligations, shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such
holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Collateral Agent of any
sum adjudged to be so due in the judgment currency, the Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Granting Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Collateral Agent for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the Borrower, such excess.  This covenant shall survive the
termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.

 

[Remainder of page left blank intentionally; Signature pages to follow.]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

 

PARENT BORROWER:

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

CDRT ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

A1 LEASING, INC.

 

ABBOTT AMBULANCE, INC.

 

ADAM TRANSPORTATION SERVICE, INC.

 

AFFILION, INC.

 

AIR AMBULANCE SPECIALISTS, INC.

 

AMBULANCE ACQUISITION, INC.

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

AMERICAN MEDICAL PATHWAYS, INC.

 

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA,INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

AMERICAN MEDICAL RESPONSE WEST

 

AMERICAN MEDICAL RESPONSE, INC.

 

AMR HOLDCO, INC.

 

ARIZONA OASIS ACQUISITION, INC.

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

BESTPRACTICES, INC.

 

BLYTHE AMBULANCE SERVICE

 

BROWARD AMBULANCE, INC.

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

EHR MANAGEMENT CO.

 

EMCARE ANESTHESIA PROVIDERS, INC.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EMCARE HOLDCO, INC.

 

EMCARE HOLDINGS INC.

 

EMCARE OF CALIFORNIA, INC.

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

EMCARE PHYSICIAN SERVICES, INC.

 

EMCARE, INC.

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

FLORIDA EMERGENCY PARTNERS, INC.

 

GOLD COAST AMBULANCE SERVICE

 

HANK’S ACQUISITION CORP.

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

HERREN ENTERPRISES, INC.

 

HOLIDAY ACQUISITION COMPANY, INC.

 

INTERNATIONAL LIFE SUPPORT, INC.

 

KUTZ AMBULANCE SERVICE, INC.

 

LIFECARE AMBULANCE SERVICE, INC.

 

LIFEFLEET SOUTHEAST, INC.

 

MEDEVAC MEDICAL RESPONSE, INC.

 

MEDEVAC MIDAMERICA, INC.

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

MEDIC ONE OF COBB, INC.

 

MEDI-CAR AMBULANCE SERVICE, INC.

 

MEDI-CAR SYSTEMS, INC.

 

MEDICWEST AMBULANCE, INC.

 

MEDICWEST HOLDINGS, INC.

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

MERCY LIFE CARE

 

MERCY, INC.

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

METRO AMBULANCE SERVICE, INC.

 

METRO AMBULANCE SERVICES, INC.

 

METROPOLITAN AMBULANCE SERVICE

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

Name:

William A. Sanger

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

 

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

NEVADA RED ROCK AMBULANCE, INC.

 

NEVADA RED ROCK HOLDINGS, INC.

 

PARAMED, INC.

 

PARK AMBULANCE SERVICE INC.

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

PUCKETT AMBULANCE SERVICE, INC.

 

RADIOLOGY STAFFING SOLUTIONS, INC.

 

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

RIVER MEDICAL INCORPORATED

 

SEMINOLE COUNTY AMBULANCE, INC.

 

SPRINGS AMBULANCE SERVICE, INC.

 

STAT HEALTHCARE, INC.

 

SUNRISE HANDICAP TRANSPORT CORP.

 

TEK AMBULANCE, INC.

 

TIDEWATER AMBULANCE SERVICE, INC.

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

V.I.P. PROFESSIONAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

CLINICAL PARTNERS MANAGEMENT COMPANY, LLC

 

EMS OFFSHORE MEDICAL SERVICES, LLC

 

NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.

 

SEAWALL ACQUISITION, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Manager

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ACCESS 2 CARE, LLC

 

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC,
as manager of Access 2 Care, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC.,
as manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC., as manager and sole member of
AMR Brockton, L.L.C.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC., as sole member of American Medical
Response Delaware Valley, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

APEX ACQUISITION LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

 

 

 

By:

EMCARE HOLDCO, INC.,
as member of EMS Management LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

By:

AMR HOLDCO, INC.,
as member of EMS Management LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

EVERRAD, LLC

 

 

 

 

 

 

 

By:

TEMPLETON READINGS, LLC, as sole member of EverRad, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton Readings, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MEDASSOCIATES, LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of MedAssociates, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MISSION CARE OF ILLINOIS, LLC

 

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager of Mission Care of Illinois, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MISSION CARE OF MISSOURI, LLC

 

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager of Mission Care of Missouri, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MISSION CARE SERVICES, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MSO NEWCO, LLC

 

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of MSO Newco, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

 

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of Pinnacle Consultants Mid-Atlantic,
L.L.C.

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL PATHWAYS, INC., as sole member of ProvidaCare, L.L.C.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

REGIONAL EMERGENCY SERVICES, L.P.

 

 

 

 

 

 

 

By:

FLORIDA EMERGENCY PARTNERS, INC., as general partner of Regional Emergency
Services, L.P.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

SUN DEVIL ACQUISITION LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Sun Devil Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

TEMPLETON READINGS, LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton Readings, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EMERGENCY MEDICAL SERVICES L.P.

 

 

 

 

 

 

 

By:

EMERGENCY MEDICAL SERVICES CORPORATION, as general partner of Emergency Medical
Services L.P.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

 

 

 

 

 

By:

/s/ Mark E. Bruning

 

 

 

Name:

Mark E. Bruning

 

 

 

Title:

President

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Notice of Addresses of Granting Parties

 

6200 S. Syracuse Way

Suite 200

Greenwood Village, Colorado  80111

Attention:  General Counsel

Facsimile:  (303) 495-1800

Telephone:  (303) 495-1200

 

With copies to

 

6200 S. Syracuse Way

Suite 200

Greenwood Village, Colorado  80111

Attention:  Chief Financial Officer

Facsimile:  (303) 495-1800

Telephone:  (303) 495-1200

 

and

 

1717 Main Street

Suite 5200

Dallas, Texas  75201

Attention:  Treasurer

Facsimile:  (214) 712-2731

Telephone:  (214) 712-2475

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Pledged Securities

 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

A1 Leasing, Inc.

 

Common Stock, par value $1.00 per share

 

26 shares of Common Stock

 

Regional Emergency Services, L.P.

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

Abbott Ambulance, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

Mission Care of Missouri, LLC

 

C-5

 

100%

 

 

 

 

 

 

 

 

 

 

 

Access 2 Care, LLC

 

N/A

 

N/A

 

Mission Care Services, LLC

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Adam Transportation Service, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

Affilion, Inc.

 

Common Stock, par value $0.0001 per share

 

2,400 shares of Common Stock

 

Sun Devil Acquisition LLC

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

Air Ambulance Specialists, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

Ambulance Acquisition, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Emergency Physicians Management, Inc.

 

Common Stock, no par value per share

 

10,520 shares of Common Stock

 

EmCare of California, Inc.

 

17

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Investment Enterprises, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

Mercy, Inc.

 

5

 

100%

 

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

American Medical Pathways, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response Delaware Valley, LLC

 

N/A

 

N/A

 

American Medical Response Mid-Atlantic, Inc.

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response Holdings, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response Management, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response Mid-Atlantic, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response Northwest, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

9

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Colorado, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Connecticut, Incorporated

 

Common Stock, par value $0.01 per share

 

10,000 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

3

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Georgia, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Illinois, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Inland Empire

 

Capital Stock, par value $10.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

18

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Massachusetts, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

23

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of North Carolina, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Oklahoma, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of South Carolina, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Southern California

 

Common Stock, par value $100.00 per share

 

486 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

42

 

100%

 

4

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Tennessee, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response of Texas, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response West

 

Common Stock, par value $0.01 per share

 

10,000 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

American Medical Response, Inc.

 

Common Stock, par value $0.01 per share

 

199 shares of Common Stock

 

AMR HoldCo, Inc.

 

R19

 

100%

 

 

 

 

 

 

 

 

 

 

 

AMR Brockton, L.L.C.

 

N/A

 

N/A

 

American Medical Response of Massachusetts, Inc.

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

AMR HoldCo, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

Emergency Medical Services L.P.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Apex Acquisition LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Arizona Oasis Acquisition, Inc.

 

Common Stock, par value $0.001 per share

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

CS-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Associated Ambulance Service, Inc.

 

Capital Stock, par value $0.01 per share

 

1,000 shares of Capital Stock

 

American Medical Response, Inc.

 

16

 

100%

 

5

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Atlantic Ambulance Services Acquisition, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

 

 

 

 

 

 

 

 

 

 

 

Atlantic/Key West Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

 

 

 

 

 

 

 

 

 

 

 

Atlantic/Palm Beach Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

 

 

 

 

 

 

 

 

 

 

 

BestPractices, Inc.

 

Common stock, par value $0.001 per share

 

24,113,736 shares of Common Stock

 

Holiday Acquisition Company, Inc.

 

45

 

100%

 

 

 

 

 

 

 

 

 

 

 

Blythe Ambulance Service

 

Common stock, no par value

 

100 share of Common Stock

 

Springs Ambulance Service, Inc.

 

6

 

100%

 

 

 

 

 

 

 

 

 

 

 

Broward Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

 

 

 

 

 

 

 

 

 

 

 

Clinical Partners Management Company, LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

003

 

100%

 

 

 

 

 

 

 

 

 

 

 

Desert Valley Medical Transport, Inc.

 

Common Stock, no par value listed

 

10 shares of Common Stock

 

American Medical Response of Inland Empire

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

EHR Management Co.

 

Common Stock, $0.01 per share

 

100 shares of Common Stock

 

EmCare, Inc.

 

2

 

100%

 

6

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

EmCare Anesthesia Providers, Inc.

 

Common Stock, par value $0.01

 

100 shares of Common Stock

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

EmCare HoldCo, Inc.

 

Common Stock, par $0.01

 

100 shares of Common Stock

 

Emergency Medical Services L.P.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

EmCare Holdings Inc.

 

Common Stock, no par value per share

 

1031 shares of Common Stock

 

EmCare HoldCo, Inc.

 

007

 

100%

 

 

 

 

 

 

 

 

 

 

 

EmCare of California, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

42

 

100%

 

 

 

 

 

 

 

 

 

 

 

EmCare Physician Providers, Inc.

 

Common Stock, par value $1.00 per share

 

1,002 shares of Common Stock

 

EmCare, Inc.

 

16

 

100%

 

 

 

 

 

 

 

 

 

 

 

EmCare Physician Services, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

7

 

100%

 

 

 

 

 

 

 

 

 

 

 

EmCare, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

EmCare Holdings Inc.

 

002

 

100%

 

 

 

 

 

 

 

 

 

 

 

Emergency Medical Services Corporation

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

CDRT Acquisition Corporation

 

CLA3001

 

100%

 

 

 

 

 

 

 

 

 

 

 

Emergency Medical Services L.P.

 

N/A

 

N/A

 

Emergency Medical Services Corporation

 

N/A

 

0%

 

7

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Emergency Medicine Education Systems, Inc.

 

Common Stock, no par value per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

EMS Management LLC

 

N/A

 

N/A

 

AMR HoldCo, Inc. & EmCare HoldCo, Inc.

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

EMS Offshore Medical Services, LLC

 

N/A

 

1,000 units

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

EverRad, LLC

 

N/A

 

300 Units

 

Templeton Readings, LLC

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Five Counties Ambulance Service, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

6

 

100%

 

 

 

 

 

 

 

 

 

 

 

Florida Emergency Partners, Inc.

 

Common Stock, par value $0.01 per share

 

300 shares of Common Stock

 

American Medical Response, Inc.

 

8

 

100%

 

 

 

 

 

 

 

 

 

 

 

Fountain Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

Hank’s Acquisition Corp.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

Global Medical Response, Inc.

 

Common Stock, par value $0.001 per share

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

65%

 

 

 

 

 

 

 

 

 

 

 

Gold Coast Ambulance Service

 

Capital Stock, no par value

 

80,000 shares of Capital Stock

 

V.I.P. Professional Services, Inc.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

Hank’s Acquisition Corp.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

8

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Healthcare Administrative Services, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

Hemet Valley Ambulance Service, Inc.

 

Common Stock, par value $100.00 per share

 

20 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

6

 

100%

 

 

 

 

 

 

 

 

 

 

 

Herren Enterprises, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

8

 

100%

 

 

 

 

 

 

 

 

 

 

 

Holiday Acquisition Company, Inc.

 

Common Stock, par value $0.001 per share

 

100 shares of Common Stock

 

EmCare, Inc.

 

01

 

100%

 

 

 

 

 

 

 

 

 

 

 

International Life Support, Inc.

 

Common Stock, par value $1.00 per share

 

13,217 shares of Common Stock

 

American Medical Response of Colorado, Inc.

 

11

 

100%

 

 

 

 

 

 

 

 

 

 

 

Kutz Ambulance Service, Inc.

 

Common Stock, par value $100.00 per share

 

118 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

LifeCare Ambulance Service, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

LifeFleet Southeast, Inc.

 

Common Stock, par value $0.10 per share

 

5,000 shares of Common Stock

 

American Medical Response, Inc.

 

R-6

 

100%

 

 

 

 

 

 

 

 

 

 

 

MedAssociates, LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

003

 

100%

 

9

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Medevac Medical Response, Inc.

 

Common Stock, par value $10.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

11

 

100%

 

 

 

 

 

 

 

 

 

 

 

Medevac MidAmerica, Inc.

 

Common Stock, par value $0.10 per share

 

20 shares of Common Stock

 

American Medical Response, Inc.

 

8

 

100%

 

 

 

 

 

 

 

 

 

 

 

Medic One Ambulance Services, Inc.

 

Common Stock, par value $0.01 per share

 

500 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Medic One of Cobb, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

Medi-Car Ambulance Service, Inc.

 

Common Stock, no par value

 

60 shares of Common Stock

 

Medi-Car Systems, Inc.

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

Medi-Car Systems, Inc.

 

Common Stock, par value $1.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

6

 

100%

 

 

 

 

 

 

 

 

 

 

 

MedicWest Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

80,100 shares of Common Stock

 

MedicWest Holdings, Inc.

 

13

 

100%

 

 

 

 

 

 

 

 

 

 

 

MedicWest Holdings, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

Nevada Red Rock Ambulance, Inc.

 

5

 

100%

 

10

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

MedLife Emergency Medical Service, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

Hank’s Acquisition Corp.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

Mercy Ambulance of Evansville, Inc.

 

Common Stock, no par value

 

810 shares of Common Stock

 

Paramed, Inc.

 

6

 

100%

 

 

 

 

 

 

 

 

 

 

 

Mercy Life Care

 

Common Stock, no par value

 

9,500 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

Mercy, Inc.

 

Common Stock, no par value

 

150 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

13

 

100%

 

 

 

 

 

 

 

 

 

 

 

Metro Ambulance Service (Rural), Inc.

 

Common Stock, par value $0.01 per share

 

500 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

Metro Ambulance Service, Inc.

 

Common Stock, par value $0.01 per share

 

500 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

Metro Ambulance Services, Inc.

 

Common Stock, par value $10.00 per share

 

250 shares of Common Stock

 

American Medical Response, Inc.

 

8

 

100%

 

 

 

 

 

 

 

 

 

 

 

Metropolitan Ambulance Service

 

Common Stock, no par value

 

502 shares of Common Stock

 

American Medical Response West

 

30

 

100%

 

 

 

 

 

 

 

 

 

 

 

Midwest Ambulance Management Company

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

11

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Mission Care of Illinois, LLC

 

N/A

 

N/A

 

Mission Care Services, LLC

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Mission Care of Missouri, LLC

 

N/A

 

N/A

 

Mission Care Services, LLC

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Mission Care Services, LLC

 

N/A

 

N/A

 

American Medical Response, Inc.

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Mobile Medic Ambulance Service, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

 

 

 

 

 

 

 

 

 

 

 

MSO Newco, LLC

 

N/A

 

N/A

 

Apex Acquisition LLC

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Nevada Red Rock Ambulance, Inc.

 

Common Stock, par value $0.0001 per share

 

1,000 shares of Common Stock

 

Nevada Red Rock Holdings, Inc.

 

CS-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Nevada Red Rock Holdings, Inc.

 

Common Stock, par value $0.0001 per share

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

CS-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Northwood Anesthesia Associates, L.L.C.

 

N/A

 

100 Membership Interest Units

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Paramed, Inc.

 

Common Stock, par value $0.20 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

43

 

100%

 

 

 

 

 

 

 

 

 

 

 

Park Ambulance Service Inc.

 

Common Stock, par value $100.00 per share

 

50 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

12

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Physician Account Management, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

EmCare Physician Providers, Inc.

 

002

 

100%

 

 

 

 

 

 

 

 

 

 

 

Physicians & Surgeons Ambulance Service, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

14

 

100%

 

 

 

 

 

 

 

 

 

 

 

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

N/A

 

N/A

 

Apex Acquisition LLC

 

MI-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

ProvidaCare, L.L.C.

 

N/A

 

N/A

 

American Medical Pathways, Inc.

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Provider Account Management, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

EmCare Physician Services, Inc.

 

001

 

100%

 

 

 

 

 

 

 

 

 

 

 

Puckett Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

500 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

Radiology Staffing Solutions, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Radstaffing Management Solutions, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Randle Eastern Ambulance Service, Inc.

 

Capital Stock, par value $10.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

26

 

100%

 

13

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

Regional Emergency Services, L.P.

 

N/A

 

N/A

 

Florida Emergency Partners, Inc. & American Medical Response Management, Inc.

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Reimbursement Technologies, Inc.

 

Common Stock, par value $1.00 per share

 

150 shares of Common Stock

 

EmCare, Inc.

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

River Medical Incorporated

 

Common Stock, no par value

 

100 shares of Common Stock

 

Arizona Oasis Acquisition, Inc.

 

19

 

100%

 

 

 

 

 

 

 

 

 

 

 

Seawall Acquisition, LLC

 

N/A

 

1,000 Membership Interest Units

 

American Medical Response, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Seminole County Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

 

 

 

 

 

 

 

 

 

 

 

Springs Ambulance Service, Inc.

 

Common Stock, par value $100.00 per share

 

110 shares of Common Stock

 

American Medical Response, Inc.

 

R-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

STAT Healthcare, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

122

 

100%

 

 

 

 

 

 

 

 

 

 

 

Sun Devil Acquisition LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Sunrise Handicap Transport Corp.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

15

 

100%

 

14

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

TEK Ambulance, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

3

 

100%

 

 

 

 

 

 

 

 

 

 

 

Templeton Readings, LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Tidewater Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

100 shares of Common Stock

 

Paramed, Inc.

 

R-10

 

100%

 

 

 

 

 

 

 

 

 

 

 

Troup County Emergency Medical Services, Inc.

 

Common Stock, par value $100.00 per share

 

43 shares of Common Stock

 

American Medical Response of Georgia, Inc.

 

4

 

100%

 

 

 

 

 

 

 

 

 

 

 

V.I.P. Professional Services, Inc.

 

Common Stock, no par value

 

3,933 shares of Common Stock

 

Seawall Acquisition, LLC

 

12

 

100%

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Perfection Matters

 

I.  Existing Security Interests

 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Investment Enterprises, Inc.

 

NV SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002028011-1

 

4/24/07

 

2007012974-3

American Medical Response Northwest, Inc.

 

OR SOS

 

Les Schwab Tire Centers of Portland, Inc.

 

All goods purchased from Secured Party

 

8/5/09

 

8330514

 

 

 

 

American Medical Response of Colorado, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22643876

 

4/24/07

 

20071526101

American Medical Response of Connecticut, Incorporated

 

CT SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0002166270

 

4/25/07

 

0002451964

American Medical Response of Inland Empire

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560623

 

4/24/07

 

07-71113106

American Medical Response of Massachusetts, Inc.

 

MA Secretary of the Common-wealth

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200215721620

 

4/24/07

 

200756340850

American Medical Response of South Carolina, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644353

 

4/24/07

 

20071526267

American Medical Response of Southern California

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560765

 

4/24/07

 

0771113109

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Medical Response of Texas, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644312

 

4/24/07

 

20071526119

American Medical Response West

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560759

 

4/24/07

 

07-71113111

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/01

 

11400212

 

10/5/06

 

63460417

American Medical Response, Inc.

 

DE SOS

 

General Electronic Capital Corporation

 

Equipment

 

11/5/01

 

11594485

 

8/30/02; 10/25/06

 

22251654 (AM); 63726080

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

12/7/01

 

20100697

 

10/25/06

 

63726106

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

1/4/02

 

20279111

 

10/25/06

 

63726122

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

2/15/02

 

20612766

 

10/25/06

 

63726130

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

3/11/02

 

20832174

 

10/25/06

 

63726155

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

4/4/02

 

20845630

 

10/25/06

 

63726171

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813850

 

4/24/07

 

20071526044

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813926

 

4/24/07

 

20071526051

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

8/30/02

 

22206112

 

4/17/07

 

20071417939

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

8/30/02

 

2241689

 

4/24/07

 

20071526069

 

17

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/02

 

22671646

 

4/24/07

 

20071526093

American Medical Response, Inc.

 

DE SOS

 

GreatAmerica Capital Corporation

 

Equipment

 

9/28/06

 

63361151

 

 

 

 

American Medical Response, Inc.

 

DE SOS

 

Dolphin Capital Corporation

 

Equipment

 

7/3/07

 

73058988

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238180

 

4/24/07

 

200704245425679

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$1,028.67

 

4/14/05

 

E-000562067-W004-9

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$253.27

 

10/19/05

 

E-000562067-W016-4

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$41,149.85

 

10/10/07

 

E-000562067-W023-6

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$484.89

 

12/27/07

 

E-000562067-W025-5

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$14,061.87

 

7/16/08

 

E-000562067-W026-9

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$14,233.98

 

10/29/08

 

E-000562067-W027-4

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$14,238.62

 

1/28/09

 

E-000562067-W028-8

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

Atlantic/Key West Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644270

 

4/24/07

 

20071526135

Atlantic/Palm Beach Ambulance Inc.

 

DE SOS

 

American Medical Response

 

Equipment

 

10/21/02

 

22644296

 

4/24/07

 

20071526168

BestPractices, Inc.

 

VA State Corporations Commission

 

Mitel Leasing Inc.

 

Equipment

 

7/6/10

 

100706 3932-5

 

 

 

 

Broward Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644064

 

4/24/07

 

20071526184

Desert Valley Medical Transport, Inc.

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560618

 

4/24/07

 

07-71113113

Emcare Inc.

 

US Dist. Ct. for the Northern Dist. of TX

 

Nutmeg Insurance Company

 

$1019.75 for court costs

 

3/15/07

 

Case Number: 3:05-CV-01551-D

 

 

 

 

Everrad, LLC

 

FL Secured Transaction Registry

 

Town & Country Leasing LLC

 

Leased Goods

 

8/22/07

 

200706348204

 

 

 

 

Five Counties Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$985.24

 

1/23/08

 

E-022031262-W004-7

 

 

 

 

International Life Support, Inc.

 

HI Bureau of Conveyances

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002-188164

 

4/25/07

 

2007-074154

LifeFleet Southeast, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463867

 

4/24/07

 

200705376107

Medevac Medical Response, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116546J

 

4/24/07

 

20070047413K

 

19

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

Medevac MidAmerica, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116477A

 

4/24/07

 

20070047414M

Metro Ambulance Service (Rural), Inc

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644163

 

4/24/07

 

20071526200

Mobile Medic Ambulance Service, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644023

 

4/24/07

 

20071526218

Paramed, Inc.

 

MI SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002002944-8

 

4/25/07

 

2007065932-8

Physicians & Surgeons Ambulance Service, Inc.

 

OH SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

OH00055570244

 

4/24/07

 

20071140218

Randle Eastern Ambulance Service, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463875

 

4/24/07

 

200705376093

Sunrise Handicap Transport Corp.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238179

 

4/24/07

 

200704245425693

 

20

--------------------------------------------------------------------------------


 

II.  Closing Date UCC Filings

 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

CDRT Acquisition Corporation

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

A1 Leasing, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Abbott Ambulance, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Access 2 Care, LLC

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Adam Transportation Service, Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Affilion, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Air Ambulance Specialists, Inc.

 

Colorado

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Ambulance Acquisition, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Emergency Physicians Management, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Investment Enterprises, Inc.

 

Nevada

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Pathways, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response Ambulance Service, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response Delaware Valley, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response Holdings, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response Management, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response Mid-Atlantic, Inc.

 

Pennsylvania

 

Department of State

 

UCC-1 Financing Statement

 

21

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

American Medical Response Northwest, Inc.

 

Oregon

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Colorado, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Connecticut, Incorporated

 

Connecticut

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Georgia, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Illinois, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Inland Empire

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Massachusetts, Inc.

 

Massachusetts

 

Secretary of the Commonwealth

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of North Carolina, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Oklahoma, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of South Carolina, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Southern California

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Tennessee, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response of Texas, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response West

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

American Medical Response, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

AMR Brockton, L.L.C.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

22

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

AMR HoldCo, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Apex Acquisition LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Arizona Oasis Acquisition, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Associated Ambulance Service, Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Atlantic Ambulance Services Acquisition, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Atlantic/Key West Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Atlantic/Palm Beach Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

BestPractices, Inc.

 

Virginia

 

State Corporation Commission

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Blythe Ambulance Service

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Broward Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Clinical Partners Management Company, LLC

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Desert Valley Medical Transport, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EHR Management Co.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EmCare Anesthesia Providers, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EmCare HoldCo, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EmCare Holdings Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EmCare of California, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

23

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

EmCare Physician Providers, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EmCare Physician Services, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EmCare, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Emergency Medical Services Corporation

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Emergency Medical Services L.P.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Emergency Medicine Education Systems, Inc.

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EMS Management LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EMS Offshore Medical Services, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

EverRad, LLC

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Five Counties Ambulance Service, Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Florida Emergency Partners, Inc.

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Fountain Ambulance Service, Inc.

 

Alabama

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Gold Coast Ambulance Service

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Hank’s Acquisition Corp.

 

Alabama

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Healthcare Administrative Services, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Hemet Valley Ambulance Service, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Herren Enterprises, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

24

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

Holiday Acquisition Company, Inc.

 

Colorado

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

International Life Support, Inc.

 

Hawaii

 

Bureau of Conveyances

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Kutz Ambulance Service, Inc.

 

Wisconsin

 

Department of Financial Institutions

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

LifeCare Ambulance Service, Inc.

 

Illinois

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

LifeFleet Southeast, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

MedAssociates, LLC

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Medevac Medical Response, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Medevac MidAmerica, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Medic One Ambulance Services, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Medic One of Cobb, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Medi-Car Ambulance Service, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Medi-Car Systems, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

MedicWest Ambulance, Inc.

 

Nevada

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

MedicWest Holdings, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

MedLife Emergency Medical Service, Inc.

 

Alabama

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Mercy Ambulance of Evansville, Inc.

 

Indiana

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Mercy Life Care

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

25

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

Mercy, Inc.

 

Nevada

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Metro Ambulance Service (Rural), Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Metro Ambulance Service, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Metro Ambulance Services, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Metropolitan Ambulance Service

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Midwest Ambulance Management Company

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Mission Care of Illinois, LLC

 

Illinois

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Mission Care of Missouri, LLC

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Mission Care Services, LLC

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Mobile Medic Ambulance Service, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

MSO Newco, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Nevada Red Rock Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Nevada Red Rock Holdings, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Northwood Anesthesia Associates, L.L.C.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Paramed, Inc.

 

Michigan

 

Department of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Park Ambulance Service Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Physician Account Management, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

26

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

Physicians & Surgeons Ambulance Service, Inc.

 

Ohio

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

ProvidaCare, L.L.C.

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Provider Account Management, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Puckett Ambulance Service, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Radiology Staffing Solutions, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Radstaffing Management Solutions, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Randle Eastern Ambulance Service, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Regional Emergency Services, L.P.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Reimbursement Technologies, Inc.

 

Pennsylvania

 

Department of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

River Medical Incorporated

 

Arizona

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Seawall Acquisition, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Seminole County Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Springs Ambulance Service, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

STAT Healthcare, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Sun Devil Acquisition LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Sunrise Handicap Transport Corp.

 

New York

 

Department of State

 

UCC-1 Financing Statement

 

27

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

 

 

 

 

 

 

 

TEK Ambulance, Inc.

 

Illinois

 

Secretary of State

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Templeton Readings, LLC

 

Maryland

 

State Department of Assessments and Taxation

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Tidewater Ambulance Service, Inc.

 

Virginia

 

State Corporation Commission

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

Troup County Emergency Medical Services, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

 

 

 

 

 

 

 

V.I.P. Professional Services, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

28

--------------------------------------------------------------------------------


 

III.  Closing Date Intellectual Property Filings

 

A.  Filings with the U.S. Patent and Trademark Office

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from American Medical Response, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from EmCare, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Reimbursement Technologies, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Emergency Medical Services Corporation

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from MedicWest Ambulance, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Air Ambulance Specialists, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Access 2 Care, LLC.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Affilion, Inc.

 

Notice and Confirmation of Grant of Security Interest in Patents, dated as of
the Closing Date, from American Medical Response, Inc.

 

B. Filings with the U.S. Copyright Office

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
American Medical Response, Inc.

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
American Medical Response Ambulance Service, Inc.

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
American Medical Response of Connecticut, Incorporated

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
Reimbursement Technologies, Inc.

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
Abbott Ambulance, Inc.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Jurisdiction of Organization

 

Name of Entity

 

Jurisdiction of Organization

 

 

 

CDRT Acquisition Corporation

 

Delaware

 

 

 

A1 Leasing, Inc.

 

Florida

 

 

 

Abbott Ambulance, Inc.

 

Missouri

 

 

 

Access 2 Care, LLC

 

Missouri

 

 

 

Adam Transportation Service, Inc.

 

New York

 

 

 

Affilion, Inc.

 

Delaware

 

 

 

Air Ambulance Specialists, Inc.

 

Colorado

 

 

 

Ambulance Acquisition, Inc.

 

Delaware

 

 

 

American Emergency Physicians Management, Inc.

 

California

 

 

 

American Investment Enterprises, Inc.

 

Nevada

 

 

 

American Medical Pathways, Inc.

 

Delaware

 

 

 

American Medical Response Ambulance Service, Inc.

 

Delaware

 

 

 

American Medical Response Delaware Valley, LLC

 

Delaware

 

 

 

American Medical Response Holdings, Inc.

 

Delaware

 

 

 

American Medical Response Management, Inc.

 

Delaware

 

 

 

American Medical Response Mid-Atlantic, Inc.

 

Pennsylvania

 

 

 

American Medical Response Northwest, Inc.

 

Oregon

 

 

 

American Medical Response of Colorado, Inc.

 

Delaware

 

 

 

American Medical Response of Connecticut, Incorporated

 

Connecticut

 

 

 

American Medical Response of Georgia, Inc.

 

Delaware

 

 

 

American Medical Response of Illinois, Inc.

 

Delaware

 

 

 

American Medical Response of Inland Empire

 

California

 

 

 

American Medical Response of Massachusetts, Inc.

 

Massachusetts

 

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

 

 

 

American Medical Response of North Carolina, Inc.

 

Delaware

 

 

 

American Medical Response of Oklahoma, Inc.

 

Delaware

 

 

 

American Medical Response of South Carolina, Inc.

 

Delaware

 

 

 

American Medical Response of Southern California

 

California

 

 

 

American Medical Response of Tennessee, Inc.

 

Delaware

 

 

 

American Medical Response of Texas, Inc.

 

Delaware

 

 

 

American Medical Response West

 

California

 

 

 

American Medical Response, Inc.

 

Delaware

 

 

 

AMR Brockton, L.L.C.

 

Delaware

 

 

 

AMR HoldCo, Inc.

 

Delaware

 

 

 

Apex Acquisition LLC

 

Delaware

 

 

 

Arizona Oasis Acquisition, Inc.

 

Delaware

 

 

 

Associated Ambulance Service, Inc.

 

New York

 

 

 

Atlantic Ambulance Services Acquisition, Inc.

 

Delaware

 

 

 

Atlantic/Key West Ambulance, Inc.

 

Delaware

 

 

 

Atlantic/Palm Beach Ambulance, Inc.

 

Delaware

 

 

 

BestPractices, Inc.

 

Virginia

 

 

 

Blythe Ambulance Service

 

California

 

 

 

Broward Ambulance, Inc.

 

Delaware

 

 

 

Clinical Partners Management Company, LLC

 

Texas

 

 

 

Desert Valley Medical Transport, Inc.

 

California

 

 

 

EHR Management Co.

 

Delaware

 

 

 

EmCare Anesthesia Providers, Inc.

 

Delaware

 

 

 

EmCare HoldCo, Inc.

 

Delaware

 

31

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

 

 

 

EmCare Holdings Inc.

 

Delaware

 

 

 

EmCare of California, Inc.

 

California

 

 

 

EmCare Physician Providers, Inc.

 

Missouri

 

 

 

EmCare Physician Services, Inc.

 

Delaware

 

 

 

EmCare, Inc.

 

Delaware

 

 

 

Emergency Medical Services Corporation

 

Delaware

 

 

 

Emergency Medical Services L.P.

 

Delaware

 

 

 

Emergency Medicine Education Systems, Inc.

 

Texas

 

 

 

EMS Management LLC

 

Delaware

 

 

 

EMS Offshore Medical Services, LLC

 

Delaware

 

 

 

EverRad, LLC

 

Florida

 

 

 

Five Counties Ambulance Service, Inc.

 

New York

 

 

 

Florida Emergency Partners, Inc.

 

Texas

 

 

 

Fountain Ambulance Service, Inc.

 

Alabama

 

 

 

Gold Coast Ambulance Service

 

California

 

 

 

Hank’s Acquisition Corp.

 

Alabama

 

 

 

Healthcare Administrative Services, Inc.

 

Delaware

 

 

 

Hemet Valley Ambulance Service, Inc.

 

California

 

 

 

Herren Enterprises, Inc.

 

California

 

 

 

Holiday Acquisition Company, Inc.

 

Colorado

 

 

 

International Life Support, Inc.

 

Hawaii

 

 

 

Kutz Ambulance Service, Inc.

 

Wisconsin

 

 

 

LifeCare Ambulance Service, Inc.

 

Illinois

 

 

 

LifeFleet Southeast, Inc.

 

Florida

 

32

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

 

 

 

MedAssociates, LLC

 

Texas

 

 

 

Medevac Medical Response, Inc.

 

Missouri

 

 

 

Medevac MidAmerica, Inc.

 

Missouri

 

 

 

Medic One Ambulance Services, Inc.

 

Delaware

 

 

 

Medic One of Cobb, Inc.

 

Georgia

 

 

 

Medi-Car Ambulance Service, Inc.

 

Florida

 

 

 

Medi-Car Systems, Inc.

 

Florida

 

 

 

MedicWest Ambulance, Inc.

 

Nevada

 

 

 

MedicWest Holdings, Inc.

 

Delaware

 

 

 

MedLife Emergency Medical Service, Inc.

 

Alabama

 

 

 

Mercy Ambulance of Evansville, Inc.

 

Indiana

 

 

 

Mercy Life Care

 

California

 

 

 

Mercy, Inc.

 

Nevada

 

 

 

Metro Ambulance Service (Rural), Inc.

 

Delaware

 

 

 

Metro Ambulance Service, Inc.

 

Delaware

 

 

 

Metro Ambulance Services, Inc.

 

Georgia

 

 

 

Metropolitan Ambulance Service

 

California

 

 

 

Midwest Ambulance Management Company

 

Delaware

 

 

 

Mission Care of Illinois, LLC

 

Illinois

 

 

 

Mission Care of Missouri, LLC

 

Missouri

 

 

 

Mission Care Services, LLC

 

Missouri

 

 

 

Mobile Medic Ambulance Service, Inc.

 

Delaware

 

 

 

MSO Newco, LLC

 

Delaware

 

 

 

Nevada Red Rock Ambulance, Inc.

 

Delaware

 

33

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

 

 

 

Nevada Red Rock Holdings, Inc.

 

Delaware

 

 

 

Northwood Anesthesia Associates, L.L.C.

 

Florida

 

 

 

Paramed, Inc.

 

Michigan

 

 

 

Park Ambulance Service Inc.

 

New York

 

 

 

Physician Account Management, Inc.

 

Florida

 

 

 

Physicians & Surgeons Ambulance Service, Inc.

 

Ohio

 

 

 

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

Delaware

 

 

 

ProvidaCare, L.L.C.

 

Texas

 

 

 

Provider Account Management, Inc.

 

Delaware

 

 

 

Puckett Ambulance Service, Inc.

 

Georgia

 

 

 

Radiology Staffing Solutions, Inc.

 

Delaware

 

 

 

Radstaffing Management Solutions, Inc.

 

Delaware

 

 

 

Randle Eastern Ambulance Service, Inc.

 

Florida

 

 

 

Regional Emergency Services, L.P.

 

Delaware

 

 

 

Reimbursement Technologies, Inc.

 

Pennsylvania

 

 

 

River Medical Incorporated

 

Arizona

 

 

 

Seawall Acquisition, LLC

 

Delaware

 

 

 

Seminole County Ambulance, Inc.

 

Delaware

 

 

 

Springs Ambulance Service, Inc.

 

California

 

 

 

STAT Healthcare, Inc.

 

Delaware

 

 

 

Sun Devil Acquisition LLC

 

Delaware

 

 

 

Sunrise Handicap Transport Corp.

 

New York

 

 

 

TEK Ambulance, Inc.

 

Illinois

 

 

 

Templeton Readings, LLC

 

Maryland

 

34

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

 

 

 

Tidewater Ambulance Service, Inc.

 

Virginia

 

 

 

Troup County Emergency Medical Services, Inc.

 

Georgia

 

 

 

V.I.P. Professional Services, Inc.

 

California

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Intellectual Property

 

I.  Copyrights

 

Grantor

 

Title of Work

 

Registration No.

American Medical Response, Inc.

 

MEDS (American medical response)

 

TXu1008380

American Medical Response, Inc.

 

MEDSePCR

 

TXu1214044

American Medical Response Ambulance Service, Inc.

 

Field performance standards: Colorado version, June 1996

 

TXu768097

American Medical Response of Connecticut, Incorporated

 

Emergency medical service field performance standards

 

TX4347806

American Medical Response of Connecticut, Incorporated

 

Transportation services: field performance standards

 

TX4383092

Reimbursement Technologies, Inc.

 

REXPERT; computer software

 

TX3474692

Abbott Ambulance, Inc.

 

Abbott ambulance & Abbott lifeforce EMS patient mobility report

 

TX5093719

 

36

--------------------------------------------------------------------------------


 

II.  Trademarks

 

Grantor

 

Trademark

 

Status

 

App No. / Reg. No.

American Medical Response, Inc.

 

“AMR”, plus design including six-point cross, caduceus

 

Registered

 

2,193,012

American Medical Response, Inc.

 

“American Medical Response”, no design

 

Registered

 

2,193,013

American Medical Response, Inc.

 

“AMR”, plus design including U.S. map, six lines, six-point cross, caduceus

 

Registered

 

2,429,030

American Medical Response, Inc.

 

“NCTI”, plus zig-zag star design, encircled by “National College of Technical
Instruction”

 

Registered

 

3,255,197

American Medical Response, Inc.

 

“National College of Technical Instruction”, no design

 

Registered

 

3,226,157

EmCare, Inc.

 

“EmCare”, no design

 

Registered

 

1,317,259

EmCare, Inc.

 

“EmCare”, plus design

 

Registered

 

2,463,604

Reimbursement Technologies, Inc.

 

“Reimbursement Technologies”, no design

 

Registered

 

2,262,484

Reimbursement Technologies, Inc.

 

Design mark

 

Registered

 

1,929,345

Emergency Medical Services Corporation

 

“Care”, plus design

 

Registered

 

3,789,517

Emergency Medical Services Corporation

 

“EMSC”, no design

 

Registered

 

3,250,779

Emergency Medical Services Corporation

 

“EMSC” and design plus color claims

 

Registered

 

3,533,907

Emergency Medical Services Corporation

 

“EMSC” and design plus color claims

 

Registered

 

3,533,905

Emergency Medical Services Corporation

 

“EMSC” and design, no color claims

 

Registered

 

3,641,991

Emergency Medical Services Corporation

 

“EMSC” and design, no color claims

 

Registered

 

3,671,617

Emergency Medical Services Corporation

 

“RadCare”, no design

 

Registered

 

3,752,044

Emergency Medical Services Corporation

 

“RadCare”, plus design

 

Registered

 

3,795,547

Emergency Medical Services Corporation

 

“It’s all about the Care”, no design

 

Registered

 

3,722,195

Emergency Medical Services Corporation

 

“AnesthesiaCare”, plus design

 

Pending

 

77/871,102

Emergency Medical Services Corporation

 

“AnesthesiaCare”, no design

 

Pending

 

77/871,096

Emergency Medical Services Corporation

 

“EmCare Inpatient Services”, plus design

 

Pending

 

77/871,099

Emergency Medical Services Corporation

 

“EmCare Inpatient Services”, no design

 

Pending

 

77/871,088

MedicWest Ambulance, Inc.

 

“MedicWest”, no design

 

Registered

 

3,211,928

 

37

--------------------------------------------------------------------------------


 

Grantor

 

Trademark

 

Status

 

App No. / Reg. No.

MedicWest Ambulance, Inc.

 

“MedicWest”, no design

 

Registered

 

3,216,515

MedicWest Ambulance, Inc.

 

“MedicWest”, no design

 

Registered

 

3,225,904

Air Ambulance Specialists, Inc.

 

“Air Ambulance Specialists, Inc. when quality and trust counts”, plus design

 

Registered

 

3,398,434

Access 2 Care, LLC

 

“Access2Care”, no design

 

Pending

 

77/421,447

Affilion, Inc.

 

“A better ED”, no design

 

Registered

 

3,330,024

Affilion, Inc.

 

“REAT”, no design

 

Registered

 

3,433,776

Affilion, Inc.

 

“DocFirst”, no design

 

Registered

 

3,529,577

Affilion, Inc.

 

“Affilion” and design

 

Registered

 

3,152,572

 

38

--------------------------------------------------------------------------------


 

III.  Patents

 

Grantor

 

Title

 

Status

 

App No. / Reg. No.

 

App No. / Reg. No.

American Medical Response, Inc.

 

System and Method for managing requests for medical transportation

 

Pending(1)

 

10-771,178

 

2/2/04

 

IV.  Copyright Licenses, Patent Licenses and Trademark Licenses

 

None.

 

--------------------------------------------------------------------------------

(1)                                  This patent application has been rejected
by the United States Patent and Trademark Office, but American Medical
Response, Inc. has appealed the rejection.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Commercial Tort Claims

 

American Medical Response West, American Medical Response, Inc. v. Paramedics
Plus, LLC, East Texas Medical Center Regional Healthcare System, Inc., Jeffrey
S. Taylor and DOES-10 inclusive (case no.: RG10541623, in the Superior Court of
the State of California in and for the County of Alameda).

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Letter-of-Credit Rights

 

None.

 

41

--------------------------------------------------------------------------------


 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of May 25, 2011 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by Emergency Medical Services Corporation and the other Granting
Parties party thereto in favor of Deutsche Bank AG New York Branch, as
Collateral Agent and Administrative Agent.  The undersigned agrees for the
benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

[                                    ]

 

 

Title:

[                             ]

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

[                              ]

 

--------------------------------------------------------------------------------

*  This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of  [                   ], 20[      ], made by
[                                                 ], a
[                            ] corporation (the “Additional Granting Party”), in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions from
time to time parties to the Credit Agreement referred to below and the other
Secured Parties (as defined in the Guarantee and Collateral Agreement).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such the Guarantee and Collateral Agreement referred to below, or if not defined
therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc. (“Merger Sub”), a Delaware corporation that was
merged with and into Emergency Medical Services Corporation, a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders thereunder and as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties, and the other parties party thereto are parties to a Credit Agreement,
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Borrower and each other Granting Party; the proceeds
of the extensions of credit under the Credit Agreement will be used in part to
enable the Borrower to make valuable transfers to one or more of the other
Granting Parties (including the Additional Granting Party) in connection with
the operation of their respective businesses; and the Borrower and the other
Granting Parties (including the Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including the Additional
Granting Party) will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

--------------------------------------------------------------------------------


 

Annex 2

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Granting
Party, as provided in Subsection 9.15 of the Guarantee and Collateral Agreement,
hereby becomes a party to the Guarantee and Collateral Agreement as a Granting
Party thereunder with the same force and effect as if originally named therein
as a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor](2) and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a [Guarantor] [, Grantor and Pledgor] [and
Grantor] [and Pledgor](3) thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
[                         ] to the Guarantee and Collateral Agreement, and such
Schedules are hereby amended and modified to include such information.  The
Additional Granting Party hereby represents and warrants that each of the
representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor [, Grantor and Pledgor] [and Grantor] [and
Pledgor],(4) contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date. 
Each Additional Granting Party hereby grants, as and to the same extent as
provided in the Guarantee and Collateral Agreement, to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in Subsection 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in Subsection 3.3 of the
Guarantee and Collateral Agreement].

 

2.                                       GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(2)          Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(3)          Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(4)          Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

Annex 2

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [                    ], 2011, made by
[                                                 ], a
[                             ] corporation (the “Additional Pledgor”), in favor
of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, the
“Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined in the Guarantee and Collateral Agreement).  All capitalized
terms not defined herein shall have the meaning ascribed to them in such the
Guarantee and Collateral Agreement referred to below, or if not defined therein,
in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc., a Delaware corporation that was merged with and
into Emergency Medical Services Corporation, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders thereunder and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties, and the other
parties party thereto are parties to a Credit Agreement, dated as of May 25,
2011 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Supplemental Agreement, the Additional Pledgor, as
provided in Subsection 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the Guarantee and Collateral Agreement with respect to
the shares of Capital Stock of the Subsidiary of the Additional Pledgor listed
in Annex 1 hereto and will be bound by all terms, conditions and duties
applicable to a Pledgor under the Guarantee and Collateral Agreement, as a
Pledgor thereunder.  The information set

 

--------------------------------------------------------------------------------


 

forth in Annex 1 hereto is hereby added to the information set forth in Schedule
2 to the Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information.  The Additional Pledgor hereby
represents and warrants that each of the representations and warranties of such
Additional Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of
the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Supplemental
Agreement) as if made on and as of such date.  The Additional Pledgor hereby
undertakes each of the covenants, in its capacity as a Pledgor, contained in
Subsection 5.3 of the Guarantee and Collateral Agreement.  The Additional
Pledgor hereby grants, as and to the same extent as provided in the Guarantee
and Collateral Agreement, to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in all of the Pledged Collateral
of such Additional Pledgor now owned or at any time hereafter acquired by such
Pledgor, and any Proceeds thereof, except as provided in Subsection 3.3 of the
Guarantee and Collateral Agreement.  The Additional Pledgor represents and
warrants to the Collateral Agent and the other Secured Parties that this
Supplemental Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.

 

2.                                       GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------